      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 1 of 83



 1    QUADRA & COLL, LLP                                 NUSSBAUM LAW GROUP, P.C.
      James A. Quadra                                    Linda P. Nussbaum (Pro Hac Vice to be Filed)
 2    jquadra@quadracoll.com                             lnussbaum@nussbaumpc.com
      Rebecca Coll                                       Bart D. Cohen (Pro Hac Vice to be Filed)
 3    rcoll@quadracoll.com                               bcohen@nussbaumpc.com
      649 Mission Street, 5th Floor                      1211 Avenue of the Americas, 40th Floor
 4    San Francisco, CA 94105                            New York, NY 10036
      Tel: (415) 426-3502                                Tel: (917) 438-9102
 5    Fax: (415) 795-4530                                Fax: (212) 753-0396

 6   Attorneys for Plaintiffs and the Proposed Class
 7   [Additional counsel on signature page]

 8
                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
10
     RACHEL CURTIS, ALEXA                              Case No.: _________
11   GROSSMAN, MALLORY
     GROSSMAN, STEVEN HANNIGAN,
12
     ALEXIS MULLEN, JORDAN SACKS,                      COMPLAINT FOR DAMAGES AND
13   AND NICHOLAS YEOMELAKIS, on                       DECLARATORY AND EQUITABLE
     behalf of themselves and all others               RELIEF
14   similarly situated,
                                                       CLASS ACTION
15                       Plaintiffs,
                                                       DEMAND FOR JURY TRIAL
16
                v.
17
     PLAID INC., a Delaware corporation,
18
                         Defendant.
19

20
21

22

23

24

25

26
27

28
                                                                           COMPLAINT FOR DAMAGES AND
                                                                     DECLARATORY AND EQUITABLE RELIEF
           Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 2 of 83




 1                                                    TABLE OF CONTENTS

 2                                                                                                                                     Page
 3
     I.        INTRODUCTION ............................................................................................................. 1
 4   II.       JURISDICTION AND VENUE ........................................................................................ 2
 5   III.      INTRADISTRICT ASSIGNMENT ................................................................................... 3
     IV.       THE PARTIES ................................................................................................................... 3
 6
     V.        FACTUAL BACKGROUND ............................................................................................ 4
 7
               A.      Plaid and the Participating Apps ............................................................................... 4
 8             B.      Plaid Deceptively Obtains Bank Account Credentials from App Users ................... 6
 9             C.      Plaid Uses Credentials to Collect Valuable Data on a Massive Scale .................... 12
10             D.      Plaid Sells and Otherwise Uses the Illegally-Obtained Consumer Data................. 16
               E.      Plaid and Its Clients Conceal Plaid’s Conduct from Consumers ............................ 18
11
               F.      Banks and Industry Groups Recognize Plaid’s Harm to Consumers ...................... 25
12
               G.      Plaid Knowingly Violates Established Industry Standards ..................................... 29
13                     1.      The GLBA Standards ..................................................................................... 29
14                     2.      Plaid’s Acknowledgement of Its Disclosure Obligations .............................. 31

15                     3.      Violations of GLBA Standards in Plaid’s Privacy Policy ............................. 33
     VI.       INJURY AND DAMAGES TO THE CLASS ................................................................ 35
16
               A.      The Named Plaintiffs’ Experiences ........................................................................ 36
17
               B.      Injuries from Invasions of Privacy and Dignitary Violations ................................. 48
18             C.      Economic Damages ................................................................................................. 51
19                     1.      Loss of Valuable Indemnification Rights ...................................................... 51

20                     2.      Diminished Value of Rights to Protection of Data ........................................ 53
                       3.      Loss of Control Over Valuable Property ....................................................... 54
21
                       4.      Increased Risk of Identity Theft and Fraud.................................................... 55
22   VII.      CHOICE OF LAW ........................................................................................................... 56
23   VIII.     TOLLING, CONCEALMENT, AND ESTOPPEL ......................................................... 56
24   IX.       CLASS ACTION ALLEGATIONS ................................................................................ 57
     X.        CLAIMS FOR RELIEF ................................................................................................... 61
25
     PRAYER FOR RELIEF ............................................................................................................... 79
26
     DEMAND FOR JURY TRIAL.................................................................................................... 80
27
                                                                                                        COMPLAINT FOR DAMAGES AND
28                                                                                                DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 3 of 83



 1           Plaintiffs Rachel Curtis, Alexa Grossman, Mallory Grossman, Steven Hannigan, Alexis

 2   Mullen, Jordan Sacks, and Nicholas Yeomelakis (“Plaintiffs”), on behalf of themselves and all

 3   others similarly situated, by their undersigned counsel, allege as follows against Defendant Plaid

 4   Inc. (“Plaid”):

 5   I.      INTRODUCTION

 6           1.        The personal financial information maintained in consumers’ banking and other

 7   financial accounts is among the most valuable and sensitive of all consumer data. The common

 8   law of privacy, as well as other federal and state laws, protect such information. Plaid violates

 9   those laws by taking consumers’ financial account login credentials, accessing their banking and

10   other financial accounts, and selling and otherwise misusing it. Plaid discloses none of this to the

11   consumers whose data it harvests.

12           2.        Plaid gathers all this data through software embedded in widely-used financial

13   technology (“fintech”) applications such as Venmo, Coinbase, Square’s “Cash App,” and Stripe.

14   Plaid’s stated mission is to make it “easy” for consumers to “connect” their bank accounts to

15   these fintech apps. But Plaid conceals its primary source of income from consumers. Plaid has

16   exploited its position as a middleman to acquire app users’ banking login credentials, which it

17   uses to harvest vast amounts of private transaction history and other financial data, all without

18   consumers’ consent. Plaid has thus amassed what it touts as “one of the largest transactional data

19   sets in the world.”

20           3.        Plaid induces consumers to disclose their bank login credentials by creating the
21   appearance that they are communicating directly with, and only with, their own banks. Plaid tells

22   consumers the connection is “private” and “secure,” and that their banking credentials will “never

23   be made accessible” to the fintech app they are using. Consumers are directed to a login screen

24   that appears to be that of their bank, complete with the bank’s logo and branding. In fact, those

25   screens are created by, controlled by, and connected to Plaid. Plaid officers have acknowledged

26   that this process was “optimized” to increase “user conversions”—in other words, to give
27   consumers a false sense of comfort by concealing Plaid’s access to both their login information

28   and transactional information.
                                                                               COMPLAINT FOR DAMAGES AND
                                                                         DECLARATORY AND EQUITABLE RELIEF
           Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 4 of 83



 1            4.    Plaid use of consumers’ personal financial banking information for Plaid’s own

 2   commercial purposes is wholly unrelated to consumers’ use of the fintech apps. For each

 3   consumer, Plaid downloads years’ worth of transaction history for every account that is accessible

 4   using that information (such as checking, savings, credit card, and brokerage accounts),

 5   regardless of whether the data in any of the accounts bears any relationship to the app the

 6   consumer knowingly uses. Thus, a consumer who makes a single mobile payment on an app from

 7   a checking account unwittingly gives Plaid access to years’ worth of detailed private financial

 8   information from any account accessible via their login information, including accounts

 9   maintained for others such as children and other relatives. To date, Plaid has amassed data from

10   over 200 million separate accounts.

11            5.    Plaid profits from this information in several ways, including by marketing the

12   data to its app customers, analyzing the data to derive insights into consumer behavior, and, most

13   recently, selling its data to Visa pursuant to a multi-billion dollar acquisition. Plaid has wrongly

14   profited from the most sensitive financial information of millions of Americans and wrongfully

15   gained access to their private financial affairs.

16            6.    Plaintiffs, on behalf of themselves and all others similarly situated, bring this

17   action to seek declaratory and injunctive relief requiring Plaid to discontinue its misconduct,

18   notify consumers of its misconduct, destroy the data it has illegally collected, and inform

19   consumers of the steps they can take to protect themselves from further invasions. Plaintiffs also

20   seek economic redress for Plaid’s violations of consumers’ dignitary rights, privacy, and well-
21   being caused by Plaid’s unethical and undisclosed invasions into their financial affairs.

22   II.      JURISDICTION AND VENUE

23            7.    Pursuant to 28 U.S.C. § 1331, this Court has original subject matter jurisdiction

24   over Plaintiffs’ claims under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and the

25   Stored Communications Act, 18 U.S.C. § 2701.

26            8.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant
27   to 28 U.S.C. § 1367.

28
                                                                               COMPLAINT FOR DAMAGES AND
                                                         -2-             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 5 of 83



 1           9.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(d) under the

 2   Class Action Fairness Act because the amount in controversy exceeds $5,000,000, exclusive of

 3   interest and costs, and Plaintiffs are citizens of states different from Plaid.

 4           10.      This Court has personal jurisdiction over Defendant because Plaid has conducted

 5   business in the State of California, and because Plaid has committed acts and omissions

 6   complained of herein in the State of California.

 7           11.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaid does

 8   business in and is subject to personal jurisdiction in this District. Venue is also proper because a

 9   substantial part of the events or omissions giving rise to the claims occurred in or emanated from

10   this District.

11   III.    INTRADISTRICT ASSIGNMENT

12           12.      Pursuant to Civil L.R. 3-2(c), assignment to the San Francisco Division of this

13   District is proper because a substantial part of the conduct which gives rise to Plaintiffs’ claims

14   occurred in the City and County of San Francisco. Plaid markets and deploys its products

15   throughout the United States, including in San Francisco. Additionally, Plaid is headquartered in

16   San Francisco and developed the software at issue in this action in this District.

17   IV.     THE PARTIES

18           13.      Plaintiff Rachel Curtis is a citizen and resident of the State of Florida.

19           14.      Plaintiff Alexa Grossman is a citizen and resident of the State of New York.

20           15.      Plaintiff Mallory Grossman is a citizen and resident of the Commonwealth of
21   Virginia.

22           16.      Plaintiff Steven Hannigan is a citizen and resident of the State of North Carolina.

23           17.      Plaintiff Alexis Mullen is a citizen and resident of the Commonwealth of

24   Pennsylvania.

25           18.      Plaintiff Jordan Sacks is a citizen and resident of the District of Columbia.

26           19.      Plaintiff Nicholas Yeomelakis is a citizen and resident of the Commonwealth of
27   Massachusetts.

28
                                                                                 COMPLAINT FOR DAMAGES AND
                                                        -3-                DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 6 of 83



 1           20.    Defendant Plaid Inc. is a financial technology company that describes its business

 2   as building the technical infrastructure that connects consumers, financial institutions, and fintech

 3   developers. In addition, Plaid says that it delivers “key insights” on top of data access through its

 4   suite of analytics products.1 Plaid is a Delaware corporation with its principal place of business at

 5   85 Second Street, Suite 400, San Francisco, California 94105.

 6   V.      FACTUAL BACKGROUND

 7           A.     Plaid and the Participating Apps
 8           21.    Plaid was founded in 2012 by Zach Perret and William Hockey. The two initially

 9   founded Plaid with the intention of building a consumer-facing fintech app. By early 2013,

10   however, they pivoted to building a behind-the-scenes data aggregator and data brokerage

11   operation: the fintech infrastructure product known as Plaid.2

12           22.    Although Plaid’s co-founders conceal Plaid’s true nature and intentions from

13   consumers, they evidenced their actual intentions within the financial technology industry early in

14   the company’s existence while they were still formulating their strategy. As early as February

15   2013, when Perret and Hockey introduced Plaid at the insular “NYC Data Business Meetup,” the

16   co-founders made clear that Plaid’s true purpose is to monetize consumer transactional and other

17   banking data. Collecting and aggregating data from financial institutions was merely the “table

18   stakes,” as Plaid’s real goal was to “resolve data and make that something interesting.” They

19   emphasized the “immense” amount of consumer spending data the company could collect from

20   banks—going back up to five years—and the “awesome” things Plaid could do with the data. At
21   that time, they reported that Plaid could collect detailed information regarding 3,700 transactions

22   (covering about $190,000 of spending) for the average consumer, along with 1,750 unique

23   geolocations to which the transactions were mapped. Perret explained that this broad and

24

25

26
     1
       See https://plaid.com/company/.
27   2
       See Apr. 13, 2018 Forbes Article: Fintech’s Happy Plumbers, https://www.forbes.com/plaid-
     fintech/#3c71271167f9; 5/13/19 interview with Zach Perret at Data Driven NYC event,
28   https://www.youtube.com/watch?v=sgnCs34mopw.
                                                                               COMPLAINT FOR DAMAGES AND
                                                      -4-                DECLARATORY AND EQUITABLE RELIEF
         Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 7 of 83



 1   extensive data collection sets Plaid apart from other apps in the “tried and true” bank-connection

 2   and data-aggregation process.3

 3          23.     Further, in a February 2013 thread on Y Combinator’s Hacker News forum,

 4   Hockey stated that Plaid’s software made it simple for an application to link with consumer credit

 5   and debit card spending data—a convenience that would eventually rocket Plaid into use by more

 6   than 2,000 applications today. Hockey also stated (but would keep hidden from consumers) that

 7   in the process of providing that connection, Plaid was “generating one of the largest transactional

 8   data sets in the world, and using machine learning and statistical analysis to draw insights about

 9   how consumers spend their time, money, and attention.”4 Similarly, in a different thread on the

10   same forum a month later, Perret stated that Plaid was “building the missing API [Application

11   Programming Interface]5 for Spending Data,” and that in the process, Plaid was “generating one

12   of the largest transactional data sets in the world, and using machine learning to draw insights

13   about how consumers spend their time, money, and attention.”6

14          24.     Even Plaid’s company name is a hidden tribute to its true purpose (contrary to its

15   public image as an infrastructure tool, to the extent the public learns of Plaid at all), which is

16   monetizing consumer transactional data. According to co-founder Perret, he and Hockey came up

17   with the name “Plaid” based on the cross-hatch patterns formed when they mapped out how their

18   algorithm worked to compare consumers’ spending patterns with those of other consumers, while

19   also matching those consumers’ transaction data to Plaid’s nationwide merchant database.7

20          25.     Not surprisingly, as fintech developers became aware of the scale and depth of
21   data Plaid could deliver, they also recognized its value to their own businesses.8 One of the

22   3
       See Feb. 2013 presentation by Zach Perret and William Hockey at NYC Data Business Meetup
     at 2:28 to 7:52, https://www.youtube.com/watch?v=_I8DRbFmLKM.
23
     4
       See https://news.ycombinator.com/item?id=5216710.
24   5
       See https://news.ycombinator.com/item?id=5304169. An Application Programming Interface is
     a software intermediary that allows two applications to communicate with each other.
25
     6
       See https://news.ycombinator.com/item?id=5304169.
26   7
       See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 10:45 to 11:45,
     https://www.youtube.com/watch?v=sgnCs34mopw.
27
     8
       See Plaid Launches the “Modern API for Banking Data,”
28   https://homebrew.co/blog/2013/09/19/plaid-launches-the-modern-api-for-banking-data
     (“Everyone said ‘Yes, but where do we get that data? We’d absolutely love to use it.’ So Zach
                                                                                COMPLAINT FOR DAMAGES AND
                                                       -5-                DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 8 of 83



 1   earliest such developers was Venmo, whose head of development approached Plaid about

 2   incorporating its software.9 At that time, the main focus of Plaid’s software was the delivery of

 3   extensive transaction data for the purpose of running analytics on the data.

 4          26.     During the following years, Plaid succeeded in getting its software embedded in a

 5   vast array of popular consumer-facing mobile and web-based fintech apps that enable ACH

 6   payments and transfers through consumers’ financial accounts (collectively, “Participating

 7   Apps”), including popular apps such as Venmo, Coinbase, Square’s “Cash App,” and Stripe.

 8   Venmo had over 52 million active user accounts at the end of 2019;10 Coinbase reportedly has

 9   more than 30 million users;11 and Cash App reportedly has more than 24 million monthly active

10   users.12 Stripe’s payment service reportedly is used by millions of businesses, and thus a

11   commensurate number of consumers.13 Plaid’s own statistics indicate that Venmo and other

12   payment apps make up over half of fintech app usage.14

13          B.      Plaid Deceptively Obtains Bank Account Credentials from App Users
14          27.     Plaid has achieved its success by accessing all of the data stored in consumers’

15   financial accounts without consumers’ knowledge or consent. The primary service offered by

16   Plaid to the Participating Apps (i.e., apps used by consumers to send and receive money from

17   their financial accounts), is bank “linking” and verification. Verifying that a consumer owns a

18   particular bank account is important for the safety and security of payment transfers using mobile

19   apps. Fintech applications typically verify accounts either by making micro-deposits to a

20
     and William decided to turn Plaid from an app into an API.”).
21
     9
       See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 19:44 to 19:51,
22   https://www.youtube.com/watch?v=sgnCs34mopw. At the time, Venmo was an independent
     corporate entity registered in New York (Venmo LLC). In 2015, Venmo was acquired by PayPal,
23   Inc. and subsequently merged with that corporation.
     10
        See https://investor.paypal-corp.com/static-files/0b7b0dda-a4ee-4763-9eee-76c01be0622c.
24
     11
        See https://www.coinbase.com/about.
25   12
        See https://www.businessinsider.com/squares-cash-app-reached-24-million-users-and-
     monetization-surge-2020-2.
26
     13
        See https://www.stripe.com/customers.
27   14
        See Oct. 2016 Plaid Publication: Financial data access methods: Creating a balanced
     approach, Appendix C to Plaid’s response to CFPB RFI, https://plaid.com/documents/Plaid-
28   Consumer-Data-Access-RFI-Technical-Policy-Response.pdf.
                                                                             COMPLAINT FOR DAMAGES AND
                                                     -6-               DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 9 of 83



 1   consumer’s account, then requiring that the consumer report the amounts back to the app (which

 2   can take several days), or by asking a consumer to log in to their bank directly to confirm their

 3   identity as an account holder.

 4           28.     In a typical scenario, consumers log into their banks via an “OAuth” procedure,

 5   whereby users are redirected from the original webpage or app directly to their banks. There,

 6   consumers log into the bank’s webpage or app, and then they are redirected back to the original

 7   app.15 Behind the scenes, the bank returns a “token” that allows the original app to access the

 8   consumer’s bank information as necessary and authorized by the consumer, but without giving

 9   the app provider access to the login information.

10           29.     Plaid has never adhered to the standard and secure OAuth procedure for the critical

11   process of having consumers log into their bank accounts. Instead, for the first several years of

12   Plaid’s operations, Plaid arranged for its fintech clients to collect consumers’ bank login

13   information and then pass that information to Plaid, which then approached the banks directly.16

14   In or around 2016, Plaid (belatedly, given the security risks) jettisoned this process for one even

15   more beneficial to Plaid.17

16           30.     In or around 2016 Plaid implemented a method to mimic the OAuth procedure, but

17   Plaid’s method differs materially from a true OAuth process. Under this current system, Plaid

18   “directly collect[s]” credentials from the consumer. According to Hockey, the goal was not to

19   eliminate the security risk Plaid itself had created, but to “centralize[] that risk” at Plaid.18

20           31.     Plaid refers to this new method as a “Managed OAuth” system. Plaid’s Managed
21   OAuth process has been incorporated in its “Plaid Link” software, which consists of software,

22   including login screens, developed by Plaid and distributed to its fintech clients for incorporation

23   into their apps.19

24
     15
25      See, e.g., https://www.oauth.com/oauth2-servers/redirect-uris/.
     16
        See Sep. 26, 2018 Presentation by William Hockey, Deep Dive w/ Plaid—William Hockey, Co-
26   Founder & CTO, at 13:54 to 14:09, https://www.youtube.com/watch?v=9D5Rwt3DvGg.
     17
27      Id. at 14:14 to 14:19.
     18
        Id. at 14:39 to 14:55.
28
     19
        See https://fin.plaid.com/articles/demystifying-screenless-exchange/.
                                                                                 COMPLAINT FOR DAMAGES AND
                                                       -7-                 DECLARATORY AND EQUITABLE RELIEF
      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 10 of 83



 1          32.     Plaid designs the login screens in its Managed OAuth interface to give them the

 2   look and feel of login screens used by individual financial institutions (known as “spoofing”).

 3   Because Plaid does not disclose it is not the actual bank, consumers are lulled into a false sense of

 4   security by this login process, and this results in increased customer conversion. This process is

 5   known as “phishing.”

 6          33.     For example, when consumers are prompted to verify their ownership of bank

 7   accounts for Venmo using a mobile device or web browser, they are directed to a login screen

 8   branded with their chosen bank’s logo and color scheme. From a consumer’s perspective, the

 9   process appears to be the typical OAuth procedure that directs them to their bank to verify the

10   account. Upon selecting a bank, the screen shifts and gives the impression that the user has been

11   directed away from Venmo to interact with another entity, namely, their financial institution. In

12   reality, they have been directed to a connection screen designed and inserted by Plaid within the

13   Venmo app, and their communications are to Plaid instead of their trusted financial institution.

14   The following are examples of Plaid’s bank-branded login screens viewed in a mobile device:

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                              COMPLAINT FOR DAMAGES AND
                                                     -8-                DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 11 of 83



 1            34.   On the bank-branded Plaid login screen, consumers enter their login information.

 2   Instead of going straight to the bank, as would be the case in an OAuth procedure, the login

 3   information instead is transmitted directly to Plaid. Plaid then uses the information to access the

 4   consumer’s bank account.

 5            35.   Plaid’s use of bank logos and color schemes, and the overall design of the

 6   interface, are intentionally deceptive. In April 2016, Plaid’s Charley Ma stated in a comment

 7   thread on computer science and entrepreneurship site “Hacker News” that the company had

 8   “completely optimized” its “drop-in module used for onboarding bank accounts.”20 A publication

 9   for developers on Plaid’s website from later that year sheds light on what this “optimization”

10   entailed. In that publication, Plaid touted how “design elements” in its Managed OAuth process

11   were key to the success of its software in “increasing user conversion,” including by customizing

12   the “look and feel of permissioning access” for financial institutions.21 In other words, Plaid

13   specifically designed its system to have the appearance of a redirect-based OAuth system without

14   actually redirecting the consumer to the bank’s website. And Plaid did so for the purpose of

15   ensuring that the look and feel of its process would fool consumers into thinking they were

16   actually logging into their bank rather than realizing that they were handing their login

17   information to a third party.

18            36.   In a 2017 blog post directed to its developer client audience, Plaid again conceded

19   that Plaid’s login process was designed to mimic the look and feel of the bank’s website—

20   including through the use of logos and bank-branded color schemes—“so that end-users feel a
21   greater sense of security and familiarity.”22

22            37.   Plaid’s scheme defies industry norms and consumers’ reasonable expectations.

23   This is reflected, among other things, in the reaction of those few members of the app developer

24   community who identified aspects of Plaid’s conduct. For example, in December 2018, Michael

25   20
        See Jun. 20, 2016 Y Combinator Hacker News thread: Fintech Firm Plaid Raises $44M,
     https://news.ycombinator.com/item?id=11939103.
26
     21
        See Nov. 15, 2016 Plaid Article: Demystifying Screenless Exchange,
27   https://fin.plaid.com/articles/demystifying-screenless-exchange/.
     22
        See Dec. 13, 2017 Plaid blog post: Improving search for 9,600+ banks,
28   https://blog.plaid.com/improved-search/.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     -9-                DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 12 of 83



 1   Kelly, a Plaid software engineer, was asked by a programmer in a now-deleted thread on Plaid’s

 2   GitHub page why Plaid fools users into thinking they are accessing their banks’ websites when

 3   logging in through Plaid:

 4                  [Programmer]: givelively.org prompts me to provide my banking
                    password on a web donation page. Browser inspector shows it’s
 5                  putting up a plaid.com iframe. That even renders my bank’s logo to
                    fool me into thinking I'm accessing my bank’s site. This is
 6                  absolutely unacceptable, regardless of what claims you make on
                    your security page.
 7
                    [Michael Kelly]: [W]e appreciate your concerns, which is why our
 8                  compliance team vets anybody who uses Link. As to malicious
                    knock offs, this is a matter that most successful companies lookout
 9                  for and deal with -- as we and our security team do. If you see
                    someone impersonating Link in such a way, please drop us a note
10                  at security@plaid.com. It’s also worth noting that, in addition to the
                    security we provide, banks protect their users from credential-based
11                  attacks via multi factor authentication. 23
12   Kelly did not deny that Plaid was spoofing banks’ websites, but instead only confirmed Plaid was
13   aware that malicious parties could try to impersonate Plaid’s method for phishing financial
14   account credentials from fintech app customers.
15
              38.   Consumers themselves were left in the dark. For example, on a May 2018 Hacker
16   News thread, Hockey responded to concerns about the collection of bank account transaction data
17   via Plaid by pointing to whether a fintech app using Plaid (the app Robinhood) was itself
18   collecting the data, thus deflecting awareness of Plaid’s own misconduct:
19
                    [User]: “I would really caution connecting your bank account
20                  through Plaid on [Robinhood]. It’s really unclear what data they are
                    collecting but their privacy policy suggests they are collecting
21                  your bank account transaction history using Plaid’s API. 100% a
                    dealbreaker for me.”
22
                    [Hockey]: “[C]o-founder of Plaid here. I can’t give the rationale on
23                  why RH wrote the privacy policy the way they did, but I can
                    guarantee you that they are not pulling transactional data. They’re
24                  only using Plaid for the ACH authentication.”24

25   Hockey failed to disclose the vital information that Plaid itself was collecting the banking data
26
     23
        See Feb. 11, 2016 GitHub thread on Plaid “privacy/security concerns,”
27   http://web.archive.org/web/20190415103059/https://github.com/plaid/link/issues/68.
     24
        See May 13, 2018 Y Combinator Hacker News thread: Stock-trading app Robinhood was
28   rejected by 75 investors, https://news.ycombinator.com/item?id=17060034.
                                                                              COMPLAINT FOR DAMAGES AND
                                                    - 10 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 13 of 83



 1   behind the scenes.

 2            39.   Plaid’s conduct is particularly egregious in light of widespread financial industry

 3   recognition that it is improper to ask consumers to share their login information with third parties

 4   like Plaid. In October 2017, the Consumer Financial Protection Bureau (“CFPB”) released a set

 5   of Consumer Protection Principles related to data aggregation services such as those offered by

 6   Plaid. The CFPB recognized that one of the core principles for protecting consumers’ banking

 7   data where it is being accessed by data aggregators is that such access should not “require

 8   consumers to share their account credentials with third parties”—i.e., credentials should not be

 9   shared with parties other than the bank. Despite this official guidance, Plaid has persisted with its

10   practice of collecting consumer login information.

11            40.   Whether under its original procedure or its even more sophisticated (and

12   deceptive) “Managed OAuth” procedure, Plaid has consistently structured the bank login process

13   in its software to allow it to intercept consumers’ bank login information. As the company

14   admitted in its February 2017 response to the CFPB’s Request for Information (“RFI”) regarding

15   consumer data access, “Plaid has developed a solution that passes credentials directly to the

16   trusted intermediary (Plaid).”25

17            41.   In a December 2018 interview, Plaid’s Head of Engineering confirmed that the

18   following description of Plaid’s general method of capturing and using bank login information

19   was “90% accurate”: (1) set up a browser on a virtual machine, (2) have the user go to the bank’s

20   website, (3) have the user put in the banking credentials, and (4) scrape the screen to collect
21   banking data without the user knowing the difference.26 Yet the difference is practically and

22   legally significant: Plaid never had consumers go to the bank’s website, but instead collected their

23   credentials directly.

24

25
     25
        See Feb. 21, 2017 Response by Plaid to CFPB’s Consumer Data Access RFI,
26   https://plaid.com/documents/Plaid-Consumer-Data-Access-RFI-Technical-Policy-Response.pdf,
     at 12.
27   26
        See Dec. 13, 2018 Software Engineering Daily Podcast: Plaid: Banking API Platform with
     Jean-Denis Greze, https://softwareengineeringdaily.com/2018/12/13/plaid-banking-api-platform-
28   with-jean-denis-greze/.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 11 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 14 of 83



 1            42.   Moreover, Plaid fails to properly protect the sensitive login credentials it acquires.

 2   Plaid makes partial and deceptive representations to consumers that the software that accesses the

 3   bank uses “end-to-end” encryption, thereby ensuring that the user’s login credentials “will never

 4   be made accessible” to the Participating App. In reality, Plaid’s method of encryption is far from

 5   secure. Unlike banks and other financial institutions that include a second level of encryption as a

 6   standard protection measure for customer login information handled through their apps, Plaid

 7   uses a single level of encryption that leaves login credentials open to interception in plain text

 8   form by a straightforward method that would be familiar to any malicious actor with even a

 9   modicum of decryption expertise. That is, Plaid conceals both the fact of its obtaining banking

10   information, and the ramifications of having it afterwards.

11            C.    Plaid Uses Credentials to Collect Valuable Data on a Massive Scale
12            43.   Plaid’s deception has been successful, and inordinately profitable. By means of the

13   phishing bank login process embedded in the Participating Apps, and by using collected

14   consumer bank login information, Plaid has collected—and now stores, analyzes, and offers to its

15   fintech clients for sale—a staggering amount of consumer banking data.

16            44.   Once Plaid captures a consumer’s bank login credentials for the ostensible limited,

17   discrete purpose of verifying and linking a user’s financial account to their chosen app, it actually

18   uses the credentials to obtain the maximum amount of data accessible to the consumer from the

19   bank. Plaid achieves this by approaching financial institutions under the pretense that Plaid’s

20   access is permissioned by their consumer clients, and therefore the institution is legally required
21   by Section 1033 of the Dodd-Frank Act to provide Plaid with all available data concerning the

22   accounts in electronic form.27

23            45.   From Plaid’s earliest days, the company has collected what the co-founders have

24   described as an “immense” amount of consumer spending data and other information from banks.

25

26
     27
        See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 16:34 to 17:19,
27   https://www.youtube.com/watch?v=sgnCs34mopw; see also 12 U.S.C. § 5533 (Dodd-Frank Act
     Section 1033), which provides for consumer rights “upon request” to access financial account and
28   account-related data “in electronic form usable by consumers.”
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 12 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 15 of 83



 1   With access to information going back up to five years, Plaid has taken detailed banking

 2   information for thousands of transactions for each consumer—3,700 transactions on average—

 3   that shows users’ healthcare, educational, social, transportation, childcare, political, saving,

 4   budgeting, dining, entertainment, and other habits, with an average of 1,750 unique geolocations

 5   to which the transactions were mapped.28

 6            46.   As a result, even as early as February 2013, Plaid’s co-founders could tell industry

 7   insiders that the company was “generating one of the largest transactional data sets in the world.”29

 8            47.   Plaid generated this data set by engaging in still more unfair and unethical

 9   behavior. Plaid circumvented counter-measures employed by some banks to prevent data

10   aggregators like Plaid from siphoning all information in a given consumer’s accounts by

11   accessing accounts with the consumer’s credentials and “scraping” (i.e., copying) data the banks

12   would not share directly. Plaid’s insiders understood the unethical nature of the company’s

13   method of gaining access to banks’ data stores. In August 2018, a former Plaid programmer

14   responded to a Hacker News thread titled, What is the most unethical thing you've done as a

15   programmer? The programmer identified his work for Plaid as one of the most unethical things

16   he had ever done because, after consumers’ login credentials were obtained, Plaid developed

17   methods for bypassing banks’ protections against data scraping30 by using their status as an

18   “affiliate” of banks’ downstream clients:

19                  [Plaid] needed to develop login integrations with consumer banks to
                    acquire customer account information for verification purposes. But
20                  many such banks didn’t particularly want to grant them any special
21   28
        See Feb. 2013 presentation by Zach Perret and William Hockey at NYC Data Business Meetup
     at 5:51 to 7:50, https://www.youtube.com/watch?v=_I8DRbFmLKM.
22
     29
        See https://news.ycombinator.com/item?id=5304169.
23   30
        Data scraping is a technique in which a computer program extracts data from human-readable
     output coming from another program. Normally, data transfer between programs is accomplished
24   using data structures suited for automated processing by computers, not people. The key element
     that distinguishes data scraping from automated computer data transfer is that the output being
25   scraped is intended for display to an end-user, rather than as input to another program, and is
     therefore usually neither documented nor structured for convenient parsing. Data scraping is
26   frequently done to interface with a third-party system that does not provide a more convenient
     API. In this case, the operator of the third-party system will often see screen scraping as
27   unwanted due to, among other reasons, the loss of control of the information content.
     Consequently, data scraping is generally considered an ad hoc, inelegant technique used as a last
28   resort when no other data interchange mechanism is available.
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 13 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 16 of 83



 1                  API access. More importantly, these banks typically forbid scraping
                    and made it explicitly difficult by implementing JavaScript-based
 2                  computational measures required on the client in order to
                    successfully login. I helped [Plaid] develop methodologies for
 3                  bypassing the anti-scraping measures on several banking websites.
                    However, I stopped working on this because 1) I felt uncomfortable
 4                  with the cavalier way they were ignoring banks’ refusals, then using
                    the reversed integrations and onboarded customers as a bargaining
 5                  chip for more formal partnerships, and 2) performing huge amounts
                    of analytics on customer data acquired as part of the account
 6                  verification process.

 7                                                    ...

 8                  I don’t have an issue with user data being mined for things like
                    market research if it’s a situation where the product is free and users
 9                  can be easily made aware of it. But I find it dishonest if the company
                    mining that data is doing so without direct user consent, or in a
10
                    “backdoored” manner using their status as a downstream client’s
11                  “affiliate” for T&C purposes.31
              48.   It bears emphasis that if a parent or guardian associates a bank account for their
12
     minor child with their own account, such that it is accessible with their own login credentials,
13
     even sensitive identifying information about the child would be swept into Plaid’s data collection.
14
              49.   In May 2019, Perret confirmed that the scope of Plaid’s data collection had grown
15
     to encompass tens of millions of consumers: “The scale has gotten immense. . . . About one in
16
     four people in the US have linked an account with Plaid, which means that we’re kind of
17
     processing all the data coming through all those accounts on the other side.”32 The result, Perret
18
     explained, was that Plaid is storing what he described as “an immense pile of data,” including the
19
     raw transactional data collected from banks and the data that Plaid is able to add by way of
20
     “enrichment” (e.g., location data that ties the transactions to a vast merchant database Plaid has
21
     compiled using that data).33
22
              50.   Plaid’s Head of Engineering confirmed that the company stores the data it collects
23
     for backup purposes, that Plaid is “effectively caching” the banking data, and that it stores raw
24

25
     31
        See Aug. 5, 2018 Y Combinator Hacker News thread: What is the most unethical thing you've
26   done as a programmer?, https://news.ycombinator.com/item?id=17692291.
     32
27      See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 11:53 to 12:05,
     https://www.youtube.com/watch?v=sgnCs34mopw.
28   33
        Id. at 11:53 to 13:16.
                                                                              COMPLAINT FOR DAMAGES AND
                                                    - 14 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 17 of 83



 1   data in a permanent store.34 As explained by Plaid in its Developer API documentation for app

 2   developers, Plaid automatically and consistently updates its cache of consumers’ private financial

 3   and identifying information, every few hours, regardless of whether the consumer takes any

 4   further action:

 5                     We update a users [sic] account at set intervals throughout the day,
                       independent of how many times a client calls the /connect endpoint.
 6                     We pull transactions as they are posted to the issuing institution.
                       Dependent on the merchant acquirer, processor, gateway and issuer,
 7                     the time from when a transaction occurs to when it is posted can
                       take from a couple minutes to a couple days.35
 8
              51.      The information Plaid acquires also is not necessarily limited to data about the
 9
     individual whose account was initially accessed for purported verification purposes. Once it has a
10
     consumer’s login credentials, Plaid also pulls any transaction, address, contact, and other
11
     information in the accounts—whatever is available. Plaid thus also obtains information about any
12
     joint account holders, authorized users, and even about related accounts used for a consumer’s
13
     minor children.
14
              52.      In the January 13, 2020 press release and accompanying presentation announcing
15
     Visa’s purchase of Plaid, Visa reiterated that Plaid has the banking information of one in four
16
     people with a U.S. bank account, including the banking data from over 200 million accounts.36
17
     Venmo users alone accounted for a large portion of those consumers and accounts, given that
18
     Venmo had over 52 million users as of the end of 2019.37
19
              53.      According to the Visa/Plaid press release, Plaid is used by thousands of digital
20
     financial apps and services, and accesses data at over 11,000 financial institutions across the
21
     U.S., Canada and Europe.38 Indeed, the scale of Plaid’s data aggregation is reflected in the
22
     34
23      See Dec. 13, 2018 Software Engineering Daily Podcast: Plaid: Banking API Platform with
     Jean-Denis Greze, https://softwareengineeringdaily.com/2018/12/13/plaid-banking-api-platform-
24   with-jean-denis-greze/.
     35
        See https://plaid.com/docs/legacy/api/.
25
     36
        See Jan. 13, 2020 Press Release: Visa To Acquire Plaid, https://usa.visa.com/about-
26   visa/newsroom/press-releases.releaseId.16856.html; see also accompanying presentation,
     https://s1.q4cdn.com/050606653/files/doc_presentations/2020/Visa-Inc.-To-Acquire-Plaid-
27   Presentation.pdf.
     37
        See https://investor.paypal-corp.com/static-files/0b7b0dda-a4ee-4763-9eee-76c01be0622c.
28
     38
        See https://usa.visa.com/about-visa/newsroom/press-releases.releaseId.16856.html;
                                                                                COMPLAINT FOR DAMAGES AND
                                                       - 15 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 18 of 83



 1   magnitude of Visa’s purchase price: according to the deal, Visa would pay $4.9 billion in cash

 2   and approximately $400 million in retention equity and deferred equity.39

 3          D.      Plaid Sells and Otherwise Uses the Illegally-Obtained Consumer Data
 4          54.     Plaid has admitted that it routinely sells the consumer banking data it collects. At a

 5   minimum, Plaid sells the data it obtains from consumers’ accounts back to the very app providers,

 6   including the Participating Apps, who use its services.40 Plaid calibrates its prices based on the

 7   type of information being sold.41

 8          55.     Plaid fails to exercise control or oversight into how these companies store and use

 9   the sensitive banking and other private consumer data they purchase from Plaid, or what those

10   companies do with the data after purchasing it. Instead, Plaid purports to rely upon an initial

11   vetting process and a boilerplate Developer Policy with vague terms like “best practices” and

12   “applicable laws”: “Your systems and application(s) must handle End User Data securely. With

13   respect to End User Data, you should follow industry best practices . . . . Any End User Data in

14   your possession must be stored securely and in accordance with applicable laws.”42

15          56.     Plaid’s vetting process is inadequate to ensure that the thousands of applications

16   paying Plaid for access to the sensitive consumer data it delivers are complying with legal

17   requirements like those imposed by the Gramm-Leach-Bliley Act (“GLBA”). Plaid has no ability

18   to track what companies like the Participating Apps do with the consumer data they purchase

19   from Plaid.

20          57.     Plaid also has arranged to sell the vast store of private financial data it possesses to
21   Visa via Visa’s purchase of the company for $5.3 billion.

22

23   https://fortune.com/2020/01/14/visa-plaid-acquisition-fintech/.
     39
24      See https://s1.q4cdn.com/050606653/files/doc_presentations/2020/Visa-Inc.-To-Acquire-Plaid-
     Presentation.pdf.
25   40
        See Feb. 21, 2017 Response by Plaid to CFPB’s RFI, https://plaid.com/documents/Plaid-
     Consumer-Data-Access-RFI-Technical-Policy-Response.pdf (Plaid acknowledges to CFPB that it
26   sells data to party “permissioned” by consumer).
     41
27      See Feb. 2019 interview with Zach Perret, https://www.saastr.com/build-a-platform-
     ecosystem/.
28   42
        See https://plaid.com/legal/.
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 16 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 19 of 83



 1            58.   In addition to selling raw data, Plaid derives additional valuable benefits for its

 2   business by analyzing the private information it obtains from consumers, including by “using

 3   machine learning to draw insights about how consumers spend their time, money, and

 4   attention.”43 In August 2018, a programmer who formerly worked for Plaid confirmed that the

 5   company “perform[ed] huge amounts of analytics on customer data acquired as part of the

 6   account verification process.” The programmer also highlighted the economic value of the

 7   analytics Plaid performs on the banking data, explaining how the data may be monetized by

 8   selling the “derivative analytics” of the data to hedge funds, who use the analytics to forecast the

 9   revenue of companies in advance of equity earnings announcements.44

10            59.   As Perret explained in May 2019, Plaid’s long-term business plan is to monetize

11   the mountain of private banking data it has collected. The company is in “phase one,” scaling up

12   its business and gathering and enriching as much information about consumers’ financial and

13   private lives as possible, but ultimately Plaid plans to make a large-scale pivot toward monetizing

14   that data through analytics and the provision of what it calls “value-added services.” As a result,

15   the company employs a large data science team that works on applying sophisticated analytics to

16   the data Plaid has illicitly obtained, with the end goal of developing products for other fintech

17   applications based upon the data and analytics. As Perret put it, over time Plaid’s focus will

18   become “more and more about analytics” (i.e., generating data-based profiles of consumers and

19   their habits) and providing “value-added services on top of the data that’s coming through the

20   system.”45
21            60.   The data Plaid has accumulated from consumers through material omissions and a

22   series of unfair and unethical actions that invade their privacy has provided the company with a

23   serious competitive advantage. In 2018, Plaid investor Goldman Sachs cited the “sustainable

24

25   43
        See Jul. 1, 2015 Y Combinator Hacker News thread,
     https://news.ycombinator.com/item?id=9812245.
26
     44
        See Aug. 5, 2018 Y Combinator Hacker News thread: What is the most unethical thing you've
27   done as a programmer?, https://news.ycombinator.com/item?id=17692291.
     45
        See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 14:21 to 14:26,
28   https://www.youtube.com/watch?v=sgnCs34mopw.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 17 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 20 of 83



 1   moat or advantage” provided by Plaid’s data network effects, where developers are forced to rely

 2   upon Plaid’s technology even to understand their own users’ behavior.46

 3            E.    Plaid and Its Clients Conceal Plaid’s Conduct from Consumers
 4            61.   Plaid distributes to each of its fintech clients a template for use in guiding

 5   consumers through the process of linking their financial accounts to the app. Some apps, such as

 6   Square’s Cash App, do not even make use of the template and provide no disclosures whatsoever,

 7   simply directing consumers to select a bank and input their credentials. In all events, at no time

 8   are users of any of the Participating Apps informed that Plaid will receive and retain access to

 9   their financial institution account login credentials. Neither are they informed that Plaid or any

10   party would use those credentials to collect information from their financial accounts on the scale

11   and for the duration that actually occurs, let alone that data not collected by the fintech clients in

12   the first instance would be made available to them for purchase. Plaid is responsible for ensuring

13   proper disclosures to consumers, both in the content of its own privacy policy and disclosures,

14   and in the privacy-related disclosures in the Plaid software incorporated in the apps of companies

15   through which Plaid interacts with consumers. Plaid has failed to ensure that appropriate

16   disclosures were actually made to consumers using those apps.

17

18

19

20
21

22

23

24

25

26
27   46
       See Oct. 4, 2018 CNBC article: Meet the start-up you’ve never heard of that powers Venmo,
     Robinhood and other big consumer apps, https://www.cnbc.com/2018/10/04/meet-the-startup-
28   that-powers-venmo-robinhood-and-other-big-apps.html.
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 18 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 21 of 83



 1          62.     As an illustrative example, when Venmo users are prompted to connect to their

 2   bank account in the app, they are directed to the first screen in the Plaid Link software flow,

 3   which currently appears as follows:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21          63.     The largest text at the top of the screen states, “Venmo uses Plaid to link your
22   bank.” Smaller text underneath states, “Secure: Transfer of your information is encrypted end-to-
23   end,” and underneath that is the assurance: “Private: Your credentials will never be made
24   accessible to Venmo.”
25          64.     At the bottom of that screen is a large, bright blue “Continue” button. Just above
26   that button there is text in a still smaller, lighter grey font, stating, “By selecting ‘Continue’ you
27   agree to the Plaid End User Privacy Policy.” There is no visual indication that the latter text is a
28   clickable hyperlink. In fact, however, if the user clicks on that text, they are redirected to Plaid’s
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 19 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 22 of 83



 1   privacy policy on its website, located at http://plaid.com/legal/#end-user-privacy-policy. The

 2   hyperlink is deemphasized in multiple ways, including by failing to underline it (which may

 3   signal the presence of a hyperlink), by using a font size that is smaller than text used elsewhere on

 4   the screen, and by using a lighter grey color for the text than used elsewhere on the screen, with

 5   the lighter grey text set against a light background. As a result, it is not knowable to a reasonable

 6   user that the text is a hyperlink unless and until the small text is actually pressed. There are no

 7   other elements on the screen directing the user to the existence of the hyperlink. Similarly, there

 8   is nothing on this or any subsequent screen that requires the user to actually read through the

 9   linked policy, indicate that the terms have been read, or indicate acceptance of the terms of the

10   policy.47

11            65.   This screen in the Venmo app (which is the same in form, color, and substance for

12   each Participating App except that the name of the app can be customized, as well as whether the

13   blue button says “Continue,” “Ok,” “Get Started,” or “Agree”) contains no description of what

14   Plaid is or what it does, such as a disclosure that Plaid is a completely separate company

15   operating independently of Venmo that intends to establish a long-term connection to the

16   consumer’s bank account and siphon all available private information. There is no indication

17   whatsoever in the app or throughout the process that a Venmo user has gone from interfacing

18   with Venmo to interfacing with any third party other than their own bank.

19            66.   In the unlikely event the user sees the fine-print text, decides to test whether it is a

20   hyperlink, and then actually clicks on the link, they are redirected to the beginning of Plaid’s
21   lengthy privacy policy webpage. If the user then takes the time to scroll and read through the

22   policy (although nothing to this point has alerted the user to the possibility that their private data

23   may even be at stake), they will eventually find only this statement:

24                  Information we collect from your financial accounts. The
                    information we receive from the financial product and service
25                  providers that maintain your financial accounts varies depending on
                    the specific Plaid services developers use to power their
26
     47
       Plaid’s privacy policy is no better disclosed to users of other Participating Apps. The screens
27   presented to users of Coinbase, for example, present users with a screen identical in all material
     respects as Venmo. Square’s Cash App presents no screen containing reference to “Plaid” or its
28   privacy policy at all, and simply directs users to a page to “[s]elect [their] bank.”
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 20 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 23 of 83



 1                   applications, as well as the information made available by those
                     providers. But, in general, we collect the following types of
 2                   identifiers, commercial information, and other personal information
                     from your financial product and service providers:
 3
                         •   Account information, including financial institution name,
 4                           account name, account type, account ownership, branch
                             number, IBAN, BIC, and account and routing number;
 5
                         •   Information about an account balance, including current and
 6                           available balance;

 7                       •   Information about credit accounts, including due dates,
                             balances owed, payment amounts and dates, transaction
 8                           history, credit limit, repayment status, and interest rate;

 9                       •   Information about loan accounts, including due dates,
                             repayment status, balances, payment amounts and dates,
10                           interest rate, guarantor, loan type, payment plan, and terms;

11                       •   Information about investment accounts, including transaction
                             information, type of asset, identifying details about the asset,
12                           quantity, price, fees, and cost basis;

13                       •   Identifiers and information about the account owner(s),
                             including name, email address, phone number, date of birth,
14                           and address information;

15                       •   Information about account transactions, including amount,
                             date, payee, type, quantity, price, location, involved securities,
16                           and a description of the transaction; and

17                       •   Professional information, including information about your
                             employer, in limited cases where you’ve connected your
18                           payroll accounts.

19                   The data collected from your financial accounts includes
                     information from all your accounts (e.g., checking, savings, and
20                   credit card) accessible through a single set of account credentials.48
21            67.    Plaid’s software incorporated in the Venmo app is illustrative of the way Plaid
22   conceals the true facts from consumers:
23            a.     The manner in which Plaid’s software is incorporated into the Venmo app is not
24            fully disclosed, and, more importantly, nowhere is it disclosed that Plaid uses bank login
25            information to access consumers’ accounts.
26
27
     48
       See Plaid Privacy Policy, https://plaid.com/legal/#end-user-privacy-policy (emphasis added).
28   See infra, Section V.G.3, for further discussion of these terms.
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 21 -              DECLARATORY AND EQUITABLE RELIEF
     Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 24 of 83



 1       b.     Multiple statements in the Plaid software incorporated in the Venmo app tend to

 2       deceive. Users are told they need to “sign in” to their bank accounts. They receive

 3       promises that the system is “Private,” and that the consumer’s “credentials will never be

 4       made accessible to Venmo.” In fact, the system is designed not to be private because it

 5       requires passing credentials to Plaid as a third-party data aggregator and also includes the

 6       wholesale looting of the consumer’s most private banking data. By stating that the login

 7       credentials will not be made accessible to Venmo, consumers are falsely led to

 8       reasonably expect that their credentials are not shared at all during the account

 9       verification process, other than with the bank they know and trust, while in fact those

10       credentials are intercepted by Plaid for its use in gathering data from the bank. In

11       addition, Plaid’s failure to implement a second level of encryption, consistent with the

12       practice of legitimate financial institutions, leaves consumer credentials vulnerable to

13       interception in plain text form by malicious actors with even minimal decryption

14       expertise.

15       c.     Another statement in the Plaid software incorporated in the Venmo app that is

16       deceptive on its own and relevant for what it does not disclose is the promise that the

17       system is “Secure,” and that the consumer’s information is “encrypted end-to-end.” In

18       fact, the system is designed not to be secure, including because: (i) Plaid uses it to collect,

19       sell, use, and store consumers’ most private financial data; (ii) Plaid fails to exercise

20       control or oversight over how that data is stored or used after it sells it to Venmo; and (iii)
21       when Plaid removes consumer banking data from the secure banking environment, it

22       thereby destroys valuable protections afforded to consumers in the event of data breach

23       or theft. And by stating that the consumer’s information is encrypted end-to-end,

24       consumers are falsely led to believe that no entity outside of Venmo and the bank ever

25       receives access to any consumer information. In addition, Plaid’s failure to implement an

26       industry-standard second level of encryption renders its system unsecure by leaving
27       consumer credentials vulnerable to interception in plain text form by malicious actors

28       with even minimal decryption expertise.
                                                                            COMPLAINT FOR DAMAGES AND
                                                  - 22 -              DECLARATORY AND EQUITABLE RELIEF
     Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 25 of 83



 1       d.     Plaid’s practice of spoofing bank login websites in its software—including

 2       without limitation by the design, context, and performance of the application—deceives

 3       consumers as to the existence of Plaid as a separate entity, Plaid’s status as a third party,

 4       the fact that Plaid collects consumer bank login information directly, and the fact that

 5       Plaid uses bank login information to access consumers’ accounts. It instead is intended to

 6       deceive consumers into believing that they are entering their bank login directly at the

 7       bank’s website, as would be the case in a standard, redirect-based OAuth procedure.

 8       e.     The link in the Venmo app to Plaid’s privacy policy is deemphasized and hidden

 9       from the consumer’s attention, including through its placement; the size and color of the

10       font used; the lack of underlining or other means of notifying the consumer that the text is

11       actually a hyperlink; the reasonable expectation a consumer would have about the level

12       of disclosure that would be provided in advance of divulging sensitive financial data to a

13       third party; and, by contrast, the diminutive nature of the text used for the hyperlink as

14       compared to other text and other surrounding elements incorporated on the screen.

15       f.     The Plaid software incorporated in the Venmo app fails to require affirmative

16       consumer permission for Plaid to access, sell, use or store any consumer banking

17       information.

18       g.     The Plaid software incorporated in the Venmo app uses a “fine-print click-

19       through” disclosure process that is inadequate to establish knowledge or consent to

20       Plaid’s practices by consumers, even if the policy itself had fully and sufficiently
21       disclosed Plaid’s true conduct (which it did not).

22       h.     Plaid’s privacy policy fails to disclose the following facts: (i) Plaid collects

23       consumer bank login information directly; (ii) Plaid uses bank login information to access

24       consumers’ accounts; (iii) Plaid collects all available private financial and other

25       identifying data from every available account once it accesses the “linked” account; (iv)

26       Plaid sells the consumer banking data it collects to its clients; (v) Plaid does not exercise
27       adequate oversight over how consumer banking data is stored or used after it sells that

28       data to Venmo; (vi) Plaid otherwise uses and monetizes the consumer banking data it
                                                                           COMPLAINT FOR DAMAGES AND
                                                  - 23 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 26 of 83



 1             collects; (vii) Plaid stores the consumer banking data it collects; (viii) Venmo purchases,

 2             uses, and stores the consumer banking data collected by Plaid; (ix) Plaid continues to

 3             access accounts and collect, sell and use consumer banking data after the initial

 4             connection is made, regardless of whether the consumer continues using the Venmo app;

 5             and (x) by removing consumer banking data from the secure banking environment, Plaid

 6             is destroying valuable protections afforded to consumers in the event of data breach or

 7             theft.

 8             i.       Plaid falsely implies limitations to its data aggregation practices in its privacy

 9             policy in stating that the information it gathers from financial institutions “varies

10             depending on the specific Plaid services developers use to power their applications.” In

11             fact, Plaid collects all available consumer banking information when it connects with a

12             consumer’s account, whether or not Venmo ultimately requests its own access to the data,

13             and regardless of whether the data has any relevance to transactions on Venmo. The most

14             basic Plaid “tier” for app developers always includes Plaid’s “Transactions” product (i.e.,

15             the option to access years of historical account activity), for example, because Plaid

16             collects all transaction information as a matter of course.49

17             j.       By Plaid stating in its privacy policy that the company collects “[i]nformation

18             about account transactions, including amount, date, payee, type, quantity, price, location,

19             involved securities, and a description of the transaction,” Plaid deceives consumers who

20             use Venmo into believing that it only collects information about transactions conducted
21             using the Venmo app. Plaid thereby conceals the fact that it collects years’ worth of

22             transaction information entirely unrelated to the consumer’s use of Venmo.

23             68.      Plaid designs and employs its software to ensure that none of the Participating

24   Apps disclose Plaid’s conduct described herein to consumers.

25             69.      As a result of Plaid’s inadequate and misleading disclosures, consumers have been

26   kept in the dark about the role Plaid plays in the relationship between consumers, fintech apps,
27   and financial institutions. Indeed, it was Plaid’s plan from the beginning, as Hockey explained,

28   49
          See https://plaid.com/pricing/.
                                                                                   COMPLAINT FOR DAMAGES AND
                                                         - 24 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 27 of 83



 1   that “most people will never know we exist.”50 And in a 2019 interview, Perret confirmed that

 2   Plaid believes consumers “never need to know” they are using Plaid, and Plaid doesn’t “need

 3   every consumer to know who Plaid is”; to the contrary, the only thing Plaid wants consumers to

 4   know is that they are using a fintech app.51 The vast majority of consumers therefore have no idea

 5   that Plaid even exists, much less that it has collected, stored, sold, and is using their most

 6   sensitive and private financial information.

 7            70.   In an October 2018 article on Plaid, CNBC reported that “[d]espite popularity with

 8   coders, the average person interacting with Plaid most likely wouldn’t recognize the company”

 9   and the fact that it “quietly powers” Venmo and many other apps. The article also reveals that

10   Plaid’s largest investors were well aware that consumers have no idea about Plaid or its role with

11   those apps: “‘Plaid has quietly created a very big infrastructure without the consumer knowing

12   that they’re powering it,’ said Christopher Dawe, co-head of private investment at Goldman

13   Sachs Investment Partners . . ., who led Goldman’s 2016 Series B investment in Plaid . . . .”52

14            F.    Banks and Industry Groups Recognize Plaid’s Harm to Consumers
15            71.   Because of Plaid’s deficient disclosures and active concealment of the true state of

16   affairs, consumers using the Participating Apps are unaware that their financial data has been

17   extracted, analyzed, and sold by Plaid. Banks and other sophisticated industry groups, however,

18   have been rightfully concerned about the actions of data aggregators like Plaid for some time. In

19   JPMorgan Chase’s April 2016 shareholder letter, for example, the CEO stated that the bank had

20   analyzed many third-party contracts providing consumer banking data access to outside entities
21   such as payment providers and data aggregators. The bank concluded that: (1) “[f]ar more

22   information is taken than the third party needs in order to do its job”; (2) “[m]any third parties sell

23   or trade information in a way customers may not understand, and the third parties, quite often, are

24   50
        See Aug. 2013 EmoryWire article: To Hack and Disrupt,
     http://www.alumni.emory.edu/emorywire/issues/2013/august/of_interest/story_1/index.html#.Xk
25   sqMxNKjQg.
     51
26      See Feb. 2019 interview with Zach Perret at 19:08 to 19:37, https://www.saastr.com/build-a-
     platform-ecosystem/.
27   52
        See Oct. 4, 2018 CNBC article: Meet the start-up you’ve never heard of that powers Venmo,
     Robinhood and other big consumer apps, https://www.cnbc.com/2018/10/04/meet-the-startup-
28   that-powers-venmo-robinhood-and-other-big-apps.html (emphasis added).
                                                                               COMPLAINT FOR DAMAGES AND
                                                      - 25 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 28 of 83



 1   doing it for their own economic benefit – not for the customer’s benefit”; and (3) “this is being

 2   done on a daily basis for years after the customer signed up for the services, which they may no

 3   longer be using.” He also stated: “When customers give out their bank passcode, they may not

 4   realize that if a rogue employee at an aggregator uses this passcode to steal money from the

 5   customer’s account, the customer, not the bank, is responsible for any loss. . . . This lack of clarity

 6   and transparency isn’t fair or right.”53

 7            72.   In February 2017, the American Bankers Association provided a response to the

 8   CFPB’s RFI, identifying numerous concerns and issues with the practices of data aggregators

 9   such as Plaid, including the following:

10                  (a)     Unknowing Grant of Unlimited Access

11                  “Current practices in the data aggregation market . . . may leave
                    consumers exposed and create risk that undermine this trust.
12                  Consumers today are offered a Faustian bargain in which their
                    desire for technology-driven convenience is exchanged—often
13                  unknowingly—for increased potential of catastrophe, by handing
                    over the keys to their financial vault. When consumers share their
14                  login credentials with an aggregator, they are giving the aggregator
                    carte blanche access to their financial data, including information
15                  about things such as their life savings or retirement account. Yet
                    consumers are not given adequate information or control over what
16                  information is being taken, how long it is accessible, and how it
                    will be used in the future.”54
17
                    (b)     Unknowing Removal of Sensitive Information from Secure
18                          Environment
19                  “Moreover, consumers are unaware of the differences in the legal
                    and supervisory standards applicable to bank and nonbank
20                  participants in the financial services marketplace. Once the
                    information is shared, it leaves a secure bank environment, where it
21                  is accorded longstanding legal protections, and it is released into the
                    data services market where it is accorded no more special status
22                  than data created through a consumer’s use of a social media
                    platform.
23
                                                       ...
24

25
     53
        See Apr. 6, 2016 Letter from JPMorgan Chase to shareholders,
26   https://www.jpmorganchase.com/corporate/annual-report/2015/.
     54
        See Feb. 21, 2017 Response by American Bankers Association to CFPB RFI,
27   https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
     %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
28   FPB%27s%20RFI%20CFPB-2016-0048.pdf.
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 26 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 29 of 83



 1                  When consumers allow data aggregators to access their data they run
                    the risk – often unknowingly – associated with moving their data out
 2                  of the secure banking environment, where it is fully protected by law,
 3                  and moving it into the data services market where it is not accorded
                    appropriate protections. More troubling is that a number of these non-
 4                  bank consumer financial data service providers take the position that
                    financial data are no different from any other form of data, and as
 5                  such ignore or avoid any protections that should be afforded it.
                    Furthermore, the lack of transparency and control, and the liability
 6                  limits asserted by the aggregator, all work to the consumer’s
 7                  disadvantage.”55
                    (c)    Access Unlimited as to Scope or Time
 8

 9                  “Today, when consumers provide their access credentials to a data
                    aggregator, they are giving that company access to any information
10                  that is housed in their online bank account, and they give access for
                    an unlimited period of time. There is little effort to inform consumers
11                  about the information being taken, how it is being used or shared,
12                  how often it is being accessed, and how long the aggregator will
                    continue to access it.”56
13                  (d)    Access to Unnecessary Data
14
                    “Consumers assume that data aggregators take only the data needed
15                  to provide the service requested. However, too often it is not the
                    case.”57
16
                    (e)    Use and Sale of Banking Data
17
                    “Many data aggregators use the data for purposes beyond the specific
18                  service that the customer sought. Access to all data enables the
19                  aggregator to profit by selling the information to other third parties
                    even though the customer neither knew about that potential use nor
20                  requested any additional services or marketing.”58

21                  (f)    Increased Risk of Identity Theft

22                  “The risks to consumers should not be minimized. First, the sheer
                    volume and value of the aggregated data make data aggregators a
23                  priority target for criminals, including identity thieves. This is
                    because data aggregators collect and share information from multiple
24
                    financial institutions which is a vast expansion of the information
25                  held at any one bank. Thus, data aggregators may have the financial
     55
26      Id.
     56
        Id.
27
     57
        Id.
28   58
        Id.
                                                                             COMPLAINT FOR DAMAGES AND
                                                    - 27 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 30 of 83



 1                  information, including account credentials, for the accounts across a
                    consumer’s entire financial portfolio. Through a single source, the
 2                  criminal may gain access to the consumer’s checking and savings
 3                  accounts, retirement accounts, certificates of deposits, credit cards,
                    brokerage accounts, and insurance products. Also, increasingly data
 4                  aggregators have the ability to conduct transactions, such as sending
                    remittances, on behalf of consumers. This rich reward for a single
 5                  hack, either of an aggregated database of personally identifiable
                    information or of a single consumer’s multiple accounts, makes data
 6                  aggregators an attractive target for criminals. They obtain the key not
 7                  to just a single room, but the key ring with keys to all the rooms.

 8                  [T]he impact on the consumer in the event of a compromise can be
                    far greater than a single-financial institution compromise. With the
 9                  consumers’ credentials and account information, criminals may drain
                    deposit accounts, liquidate stocks, and max out credit cards. Even if
10                  consumers are ultimately reimbursed, they may suffer crippling
11                  inconvenience from even a temporary loss of access because the
                    unauthorized access involves all their financial accounts. They may
12                  have no access to funds for day-to-day living. Important payments
                    may be returned unpaid, stocks may be sold at disadvantageous
13                  prices, and schedules and peace of mind will be upended as they
                    attempt to recover their assets.”59
14

15            73.   Some banks have rightly rejected Plaid’s assertions that consumers authorize its
16   conduct, and have taken extreme measures to protect their customers from Plaid. In December
17   2019, the Wall Street Journal reported on PNC Bank’s actions in upgrading its security systems to
18   prevent Plaid from accessing its banking customers’ information for Venmo and other apps.
19   PNC’s head of retail banking, Karen Larrimer, was quoted in the article as justifying the bank’s
20   actions based upon Plaid’s storage of account access information “indefinitely, often
21   unbeknownst to customers,” putting customers and their money at risk.60
22            74.   Larrimer further explained in a subsequent article that PNC’s position is that many
23   consumers do not fully understand what happens to their data when they sign up for an app, and
24   an aggregator such as Plaid is involved behind the scenes. One thing many consumers do not
25   recognize, Larrimer explained, is that once access has been obtained to one banking account, the
26
     59
        Id.
27   60
        See Dec. 14, 2019 Article: Venmo Glitch Opens Window on War Between Banks, Fintech
     Firms, https://www.wsj.com/articles/venmo-glitch-opens-window-on-war-between-banks-
28   fintech-firms-11576319402.
                                                                             COMPLAINT FOR DAMAGES AND
                                                    - 28 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 31 of 83



 1   aggregator “can scrape every piece of information that is in your banking relationships—any

 2   other accounts you have, any loans you have, any transaction data, whatever is there they have

 3   full access to.” Larrimer also explained that the bank was concerned about lack of consumer

 4   knowledge of where their data is being stored, for how long it is stored, or for what purposes it is

 5   being used.61

 6            75.    These concerns raised by banks and industry groups are valid. Plaid collects, sells,

 7   and uses the most sensitive consumer banking data on a shockingly large scale by employing its

 8   Managed OAuth procedure and hiding its activity from consumers.

 9            G.     Plaid Knowingly Violates Established Industry Standards
10            76.    Plaid’s omissions, non-disclosures, misdirection, and active concealment

11   represented in Plaid’s statements described herein; throughout the template-based account

12   verification and linking process; throughout Plaid’s process for obtaining information about

13   consumers from their financial accounts; and in Plaid’s use, analysis, and sale of that information

14   and insights derived from it, all violate consumers’ reasonable expectations and industry norms.

15   This conduct by Plaid also violates established industry standards and Plaid’s obligations under

16   the GLBA (Section G.1). Plaid acknowledges these standards and its responsibilities under the

17   GLBA (Section G.2), but, in practice, Plaid violates those standards along with consumers’

18   reasonable expectations founded thereupon (Section G.3). Plaid’s deceptive conduct and

19   omissions are intentional.

20                   1.     The GLBA Standards
21            77.    Plaid is a financial institution subject to the GLBA and the regulations

22   promulgated thereunder, including Privacy of Consumer Financial Information (the “Privacy

23   Rule”), 16 C.F.R. Part 313, recodified at 12 C.F.R. Part 1016 (“Reg. P”), and issued pursuant to

24   the GLBA, 15 U.S.C. §§ 6801-6803. The Privacy Rule and Reg. P hold financial institutions to an

25

26
27
     61
        See Jan. 2020 Article: PNC Bank Counters ‘P2P War’ Speculation Over Its Venmo App Moves,
28   https://thefinancialbrand.com/91550/pnc-bank-p2p-venmo-mobile-app-zelle-plaid-aggregator/.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 29 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 32 of 83



 1   elevated standard with regard to the privacy notices that must be provided to their customers.

 2   Among other things:

 3            a.     Privacy notices must be “clear and conspicuous.” 16 C.F.R. §§ 313.4 and 313.5;

 4   12 C.F.R. §§ 1016.4 and 1016.5. “Clear and conspicuous means that a notice is reasonably

 5   understandable and designed to call attention to the nature and significance of the information in

 6   the notice.” 16 C.F.R. § 313.3(b)(1); 12 C.F.R. § 1016.3(b)(1).

 7            b.     Privacy notices must “accurately reflect[]” the financial institution’s privacy

 8   policies and practices. 16 C.F.R. §§ 313.4 and 313.5; 12 C.F.R. §§ 1016.4 and 1016.5. The

 9   notices must include the categories of nonpublic personal information the financial institution

10   collects and discloses, the categories of third parties to whom the financial institution discloses

11   the information, and the financial institution’s security and confidentiality policies. 16 C.F.R.

12   § 313.6; 12 C.F.R. § 1016.6.

13            c.     Privacy notices must be provided “so that each consumer can reasonably be

14   expected to receive actual notice.” 16 C.F.R. § 313.9; 12 C.F.R. § 1016.9. For the consumer who

15   conducts transactions electronically, the financial institution must (1) “clearly and

16   conspicuously” post the notice on an electronic site, and (2) “require the consumer to

17   acknowledge receipt of the notice as a necessary step to obtaining a particular financial product

18   or service.” 16 C.F.R. § 313.9(b)(1)(iii); 12 C.F.R. § 1016.9(b)(1)(iii).

19            78.    Consistent with the requirements under the GLBA, the CFPB’s October 2017

20   Consumer Protection Principles provide that the terms of access, storage, and use of consumer
21   data must be “fully and effectively disclosed to the consumer, understood by the consumer, not

22   overly broad, and consistent with the consumer’s reasonable expectations in light of the

23   product(s) or service(s) selected by the consumer.” In addition, data access terms must address

24   “access frequency, data scope, and retention period.” Further, consumers must be informed of any

25   third parties that access or use their information, including the “identity and security of each such

26   party, the data they access, their use of such data, and the frequency at which they access the
27   data.”62

28
     62
          See Oct. 18, 2017 CFPB release: Consumer Protection Principles: Consumer-Authorized
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 30 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 33 of 83



 1                     2.     Plaid’s Acknowledgement of Its Disclosure Obligations

 2           79.       Plaid is well aware of its disclosure obligations and has consistently held itself up

 3   as a paragon of consumer disclosure. For example, in an October 2016 publication, Plaid took the

 4   position that “[d]ata collection and retention policies should be clearly displayed in plain English

 5   to consumers by permissioned parties, typically during onboarding – in other words, transparency

 6   is critical.”63

 7           80.       Plaid has admitted its privacy policy is subject to the Privacy Rule’s “clear and

 8   conspicuous” requirement. Plaid also has recognized its responsibility for ensuring that the

 9   relevant privacy notices in the Participating Apps meet those requirements. For example, the 2016

10   version of Plaid’s “Legal” page pays lip-service to the requirements with the following statement

11   in its developer-facing “Terms of Use”:

12                     Your product must maintain a clear and conspicuous link in its
                       privacy policy to Plaid’s Privacy Policy. Such link must include a
13                     clear and conspicuous statement that each end user acknowledges
                       and agrees that information will be treated in accordance with such
14                     policy. . . . All of the foregoing must be done in a form and manner
                       that is acceptable to Plaid. You will immediately make any changes
15                     requested by us.64
16           81.       Plaid similarly acknowledges that the data it transfers to the Participating Apps is
17   subject to another aspect of the GLBA, the “Safeguards Rule” (16 C.F.R. Part 314). Plaid’s
18   “Developer Policy” states: “Your systems and application(s) must handle End User Data securely.
19
     With respect to End User Data, you should follow industry best practices but, at a minimum, must
20   . . . [c]omply with relevant rules and regulations with regard to the type of data you are handling,
21   such as the Safeguards Rule.”65
22
             82.       In its February 2017 response to the CFPB’s RFI, Plaid stated:
23

24   Financial Data Sharing and Aggregation,
     https://files.consumerfinance.gov/f/documents/cfpb_consumer-protection-principles_data-
25   aggregation.pdf.
     63
        See Oct. 2016 Plaid Publication: Financial data access methods: Creating a balanced
26   approach, Appendix C to Plaid’s response to CFPB RFI, https://plaid.com/documents/Plaid-
     Consumer-Data-Access-RFI-Technical-Policy-Response.pdf (emphasis added).
27
     64
        See https://web.archive.org/web/20160920005638/https://plaid.com/legal/ (emphasis added).
28   65
        See https://plaid.com/legal/.
                                                                                 COMPLAINT FOR DAMAGES AND
                                                       - 31 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 34 of 83



 1                  An existing legal framework – the Gramm-Leach-Bliley Act
                    (GLBA) – governs the proper disclosure and use of consumer
 2                  financial data. Ecosystem participants – both traditional institutions
                    and newer digital players – should abide by this framework,
 3                  including provisions that limit the use of permissioned data to the
                    scope of the consumer’s consent. More generally, the disclosure
 4                  and use of consumer data by digital products and services is subject
                    to all applicable laws and regulations.
 5
                                                     ...
 6
                    Beyond the letter of the law, both intermediaries and permissioned
 7                  parties should also honor the principles of data minimization and
                    consumer transparency. Consumers should know what data is being
 8                  collected, and for how long it may be stored. . . . Permissioned
                    parties and trusted intermediaries should clearly disclose terms of
 9                  data collection policies to consumers.”66

10            83.   In a March 2019 letter to the U.S. Senate, Plaid described its approach to data
11   access as founded firmly in affirmative consumer permission:
12                  Plaid represents a new approach enabled by modern technology,
                    helping a consumer access their own data only when they chose to
13                  do so, and sharing it only with the companies they select. This is a
                    consumer-permissioned model, in which consumers control what
14                  they do with their data.
15
                    Consumer permission is the backbone of account connectivity.
                    However, industry disclosure practices can and should be
16                  improved. At Plaid, consumer permission and control are core
                    principles. Unlike many other service providers who rely on
17                  personal or financial data, our account connectivity services require
                    consumers to affirmatively provide or permission access to their
18                  account information to the company they want to share it with.
19
                    Most importantly, consumers should understand: What data is
                    being shared? For what purpose? And what ability do they have to
20                  direct what happens to their data? At Plaid, we have developed
                    simple, plain-English disclosures and privacy policies designed to
21                  help consumers understand which information is collected and how
                    it is used, shared and stored. We have previously discussed the
22
                    potential benefits of Schumer-box67-like disclosures for consumer
23

24
     66
        See Feb. 21, 2017 Response by Plaid to CFPB’s Consumer Data Access RFI,
25   https://plaid.com/documents/Plaid-Consumer-Data-Access-RFI-Technical-Policy-Response.pdf
     (emphasis added).
26   67
        A Schumer Box, named after Senator Chuck Schumer, is an easy-to-read table or “box” that
     discloses the rates, fees, terms and conditions of a credit card agreement as required under
27   the federal Truth in Lending Act. It requires that all credit card companies use the same
     standardized format and font sizes to disclose certain aspects of a credit card agreement so
28   consumers can easily understand and compare rates and fees associated with a credit card.
                                                                              COMPLAINT FOR DAMAGES AND
                                                    - 32 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 35 of 83



 1                  data access, and believe Plaid—and the rest of the industry—should
                    continue to develop and test more effective consumer disclosures.
 2
                    [C]onsumer permission should be tied to the services the consumer
 3                  requests or purposes for which they are specifically informed when
                    they grant access. Affirmative permission (not fine-print click-
 4                  through) should be required in order to sell account data, even in
                    aggregated form, to any parties the consumer doesn’t have a direct
 5                  permissioning relationship with. To do otherwise would breach the
                    trust consumers place in fintech providers. Static disclosure, such as
 6                  a Schumer box when initially seeking customer consent, is
                    important. But ongoing control will require development of more
 7                  dynamic controls, which should give consumers the ability to
                    manage their data.68
 8
     In this letter, Plaid acknowledged: (a) how critically important it is for consumers to understand at
 9
     the outset how their data is being accessed, used, shared, and stored; (b) the important role
10
     disclosures and privacy policies play in ensuring such understanding; (c) that consumer
11
     disclosures must be clear, plainly written, and easily understandable; (d) that consumer
12
     permission must be tied to the purpose for which they are granting access to their data; (e) that
13
     affirmative permission, and not “fine-print click-through,” is the proper standard for obtaining
14
     consumer permission; (f) that static disclosures are not enough; and (g) that for static disclosures
15
     to be effective at all, they should mirror the form of the “Schumer box” used to disclose the terms
16
     for credit card agreements as mandated under the federal Truth in Lending Act.
17
              84.   Perret similarly has said that it is “really important” for consumers using Plaid’s
18
     software to understand things like “data privacy, where their data is going, [and] how it’s
19
     going.”69
20
                    3.      Violations of GLBA Standards in Plaid’s Privacy Policy
21
              85.   Plaid’s acknowledgements of its responsibilities to consumers and obligations
22
     under the GLBA are not consistent with Plaid’s actual practices. Plaid’s privacy policy—
23
     accessible only in the small, greyed out hyperlink in Plaid’s template consumer interface pictured
24
     above—is not meaningfully presented to Plaintiffs and Class members. Even if a consumer
25

26
     68
        See Mar. 15, 2019 Letter from Plaid to U.S. Senate,
27   https://www.banking.senate.gov/imo/media/doc/Data%20Submission_Plaid1.pdf.
     69
        See May 13, 2019 interview with Zach Perret at Data Driven NYC event at 21:38 to 26:11,
28   https://www.youtube.com/watch?v=sgnCs34mopw.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 33 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 36 of 83



 1   somehow became aware of the “policy,” the privacy-related purported disclosures knowingly and

 2   intentionally violate the requirements of the Privacy Rule and Reg. P under the GLBA. By way of

 3   example, Plaid’s template presented to consumers, discussed and illustrated above with respect to

 4   the Venmo app, violates these standards for the following reasons, without limitation:

 5           a.      Plaid’s privacy policy is not “clear and conspicuous” because the text used in

 6   Plaid’s software to link to its privacy policy (the “prompting text”) is not “designed to call

 7   attention” to the existence of the notice itself. 16 C.F.R. § 313.3(b)(1). Plaid failed to meet that

 8   standard because, among other reasons, it (a) did not “[u]se a plain-language heading to call

 9   attention to the notice,” but rather simply included a link in a sentence above the “Continue”

10   button (16 C.F.R. § 313.3(b)(2)(ii)(A)); (b) did not “[u]se a typeface and type size that are easy

11   to read,” but rather used the smallest and lightest font on the screen (16 C.F.R.

12   § 313.3(b)(2)(ii)(B)); (c) did not “[u]se boldface or italics for key words,” but rather made the

13   hyperlink the same font as the surrounding text (16 C.F.R. § 313.3(b)(2)(ii)(D)); and (d) did not

14   “use distinctive type size, style, and graphic devices, such as shading or sidebars,” when

15   combining its notice with other information. 16 C.F.R. § 313.3(b)(2)(ii)(E).

16           b.      Plaid’s privacy policy is not “clear and conspicuous” because the prompting text

17   is not “designed to call attention” to the “nature and significance of the information” in the

18   notice. 16 C.F.R. § 313.3(b)(1). Plaid failed to meet that standard because nothing in the

19   prompting text calls attention to the nature or significance of the information in the notice. That

20   screen of Plaid’s software contains no indication, for example, that Plaid is a third party; that
21   Plaid will collect the user’s private bank login information itself; or, critically, that Plaid will

22   access, collect, transfer, sell, use, or store the entirety of personal information available from the

23   user’s bank, including years of transactional banking data from all linked accounts. Plaid was

24   required to make that information “reasonably understandable” by, for example, presenting the

25   information in “clear, concise sentences.” 16 C.F.R. § 313.3(b)(2)(i)(A).

26           c.      Plaid’s privacy policy is not “clear and conspicuous” because the policy is not
27   “designed to call attention” to the “nature and significance of the information” therein. 16 C.F.R.

28   § 313.3(b)(1). Among other things, Plaid’s privacy policy fails to explain that Plaid will access,
                                                                                 COMPLAINT FOR DAMAGES AND
                                                       - 34 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 37 of 83



 1   collect, transfer, sell, use, or store the entirety of personal information available from the user’s

 2   bank, including years of transactional banking data from all linked accounts. In addition, by

 3   using non-specific, misleading statements about Plaid collecting “transactional information,”

 4   Plaid fails to “[a]void explanations that are imprecise and readily subject to different

 5   interpretations.” 16 C.F.R. § 313.3(b)(2)(i)(F).

 6           d.     Plaid’s privacy policy is not “clear and conspicuous” because the prompting text

 7   is not placed on a screen in the Venmo app (or any Participating App) that consumers

 8   “frequently access,” and—for the reasons described above—is not “labeled appropriately to

 9   convey the importance, nature and relevance of the notice.” 16 C.F.R. § 313.3(b)(2)(iii). In

10   addition, Plaid’s screen is not designed to ensure that other elements “do not distract from the

11   notice.” Id.

12           e.     Plaid’s privacy policy does not “accurately reflect[]” its actual policies and

13   practices. 16 C.F.R. §§ 313.4 and 313.5. Plaid’s privacy policy fails to explain that Plaid will

14   access, collect, transfer, sell, use, or store the entirety of personal information available from the

15   user’s bank, including years of transactional banking data from all linked accounts. Rather, by

16   using non-specific, misleading statements about Plaid collecting “transactional information,”

17   Plaid obscures the true nature of its practices.

18           f.     Plaid’s privacy policy is not provided “so that each consumer can reasonably be

19   expected to receive actual notice.” 16 C.F.R. § 313.9. As discussed above, Plaid did not “clearly

20   and conspicuously” post its policy for its users, all of whom conduct transactions electronically.
21   16 C.F.R. § 313.9(b)(1)(iii). Neither does Plaid “require the consumer to acknowledge receipt of

22   the notice as a necessary step to obtaining a particular financial product or service.” Id.

23   VI.     INJURY AND DAMAGES TO THE CLASS

24           86.    As Participating App users who linked their financial accounts using Plaid’s

25   software integrated with the app, Plaintiffs and all other Class members have suffered egregious

26   invasions of privacy, violations of their dignitary rights, and significant economic damages as a
27   direct result of Plaid’s misconduct.

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                        - 35 -            DECLARATORY AND EQUITABLE RELIEF
      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 38 of 83



 1          A.      The Named Plaintiffs’ Experiences

 2          87.     Plaintiff Rachel Curtis signed up to use the Venmo app in or about April 2015.

 3   When Ms. Curtis established her account with Venmo, she did so for the purpose, consistent with

 4   the services offered by Venmo, of being able to send and receive payments to or from friends,

 5   vendors, acquaintances, and other consumers.

 6          88.     Ms. Curtis does not recall specific details regarding the process of logging into her

 7   bank account in the Venmo app so that she could send and receive money through the app. She

 8   does not recall being prompted to read any privacy policy during the process of logging into her

 9   bank account and does not recall having ever read any privacy policy from Venmo or Plaid when

10   she linked her bank account. She does not recall being sent any privacy policy after signing up, or

11   subsequently seeing any updates to a privacy policy related to her Venmo account or its

12   connection to her bank account.

13          89.     At the time Ms. Curtis established her account with Venmo, she was not aware of

14   the existence or role of Plaid. When she was prompted in the Venmo app to log into her bank

15   account, she believed she was doing so through an actual connection with her bank. She was

16   unaware that she was providing her login credentials to Plaid.

17          90.     When Ms. Curtis was prompted in the Venmo app to log into her bank account,

18   she was not aware that Plaid: (a) would collect any of her banking information as part of that

19   process; (b) would collect, receive, or store any of her banking information beyond that which

20   was strictly necessary to effectuate transfer or receipt of payments from or to her bank account;

21   (c) would collect, receive, or store any transaction-related banking information beyond the

22   specific transactions she triggered using the Venmo app; (d) would sell her banking data to

23   Venmo; or (e) would use or monetize her banking data in any way.

24          91.     By logging into her bank account when prompted in the Venmo app, Ms. Curtis

25   intended only to prompt her bank to provide Venmo with access to her account for the limited

26   purposes of withdrawing funds for transfers she triggered in the Venmo account and depositing

27   funds for transfers other Venmo users made to her.

28
                                                                             COMPLAINT FOR DAMAGES AND
                                                    - 36 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 39 of 83



 1           92.    If Ms. Curtis had learned what she now knows about the existence and role of

 2   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using her banking data,

 3   she would not have connected her bank account in the Venmo app the way she did.

 4           93.    Ms. Curtis is informed and believes that Plaid: (a) collected her private bank login

 5   credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed her private

 6   banking information and data; (c) sold her private banking information to Venmo; and

 7   (d) monetized her private banking data by performing analytics on it and using it to develop

 8   value-added products for Plaid’s customers. Ms. Curtis did not and does not consent to these

 9   activities.

10           94.    As a result of Plaid’s actions, Ms. Curtis has suffered harm to her dignitary rights

11   and interests as a human being, and emotional distress, including anxiety, concern, and unease

12   about unauthorized parties accessing, storing, selling, and using her most private financial

13   information and intruding upon her private affairs and concerns. She also fears that she is at

14   increased risk of identity theft and fraud. She regularly monitors her credit, bank, and other

15   account statements for evidence of identity theft and fraud, and anticipates continuing to do so for

16   the foreseeable future.

17           95.    Ms. Curtis’s financial account at USAA was “linked” to and verified for use with

18   the Venmo app. Ms. Curtis has used USAA’s password-protected interface with its servers and

19   systems to receive communications about her financial account, including without limitation bank

20   statements addressed to her and a listing of her recent account activity, as well as messages,
21   notifications, and other transfers of information.

22           96.    Plaintiff Alexa Grossman signed up to use the Venmo app in or about July 2014.

23   When Ms. Grossman established her account with Venmo, she did so for the purpose, consistent

24   with the services offered by Venmo, of being able to send and receive payments to or from

25   friends, vendors, acquaintances, and other consumers.

26           97.    Ms. Grossman does not recall specific details regarding the process of logging into
27   her bank account in the Venmo app so that she could send and receive money through the app.

28   She does not recall being prompted to read any privacy policy during the process of logging into
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 37 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 40 of 83



 1   her bank account and does not recall having ever read any privacy policy from Venmo or Plaid

 2   when she linked her bank account. She does not recall being sent any privacy policy after signing

 3   up, or subsequently seeing any updates to a privacy policy related to her Venmo account or its

 4   connection to her bank account.

 5           98.    At the time Ms. Grossman established her account with Venmo, she was not aware

 6   of the existence or role of Plaid. When she was prompted in the Venmo app to log into her bank

 7   account, she believed she was doing so through an actual connection with her bank. She was

 8   unaware that she was providing her login credentials to Plaid.

 9           99.    When Ms. Grossman was prompted in the Venmo app to log into her bank

10   account, she was not aware that Plaid: (a) would collect any of her banking information as part of

11   that process; (b) would collect, receive, or store any of her banking information beyond that

12   which was strictly necessary to effectuate transfer or receipt of payments from or to her bank

13   account; (c) would collect, receive, or store any transaction-related banking information beyond

14   the specific transactions she triggered using the Venmo app; (d) would sell her banking data to

15   Venmo; or (e) would use or monetize her banking data in any way.

16           100.   By logging into her bank account when prompted in the Venmo app, Ms.

17   Grossman intended only to prompt her bank to provide Venmo with access to her account for the

18   limited purposes of withdrawing funds for transfers she triggered in the Venmo account and

19   depositing funds for transfers other Venmo users made to her.

20           101.   If Ms. Grossman had learned what she now knows about the existence and role of
21   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using her banking data,

22   she would not have connected her bank account in the Venmo app the way she did.

23           102.   Ms. Grossman is informed and believes that Plaid: (a) collected her private bank

24   login credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed her

25   private banking information and data; (c) sold her private banking information to Venmo; and

26   (d) monetized her private banking data by performing analytics on it and using it to develop
27   value-added products for Plaid’s customers. Ms. Grossman did not and does not consent to these

28   activities.
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 38 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 41 of 83



 1          103.    As a result of Plaid’s actions, Ms. Grossman has suffered harm to her dignitary

 2   rights and interests as a human being, and emotional distress, including anxiety, concern, and

 3   unease about unauthorized parties accessing, storing, selling, and using her most private financial

 4   information and intruding upon her private affairs and concerns. She also fears that she is at

 5   increased risk of identity theft and fraud. She regularly monitors her credit, bank, and other

 6   account statements for evidence of identity theft and fraud, and anticipates continuing to do so for

 7   the foreseeable future.

 8          104.    Ms. Grossman’s financial account at Bank of America was “linked” to and verified

 9   for use with the Venmo app. Ms. Curtis has used Bank of America’s password-protected interface

10   with its servers and systems to receive communications about her financial account, including

11   without limitation bank statements addressed to her and a listing of her recent account activity, as

12   well as messages, notifications, and other transfers of information.

13          105.    Plaintiff Mallory Grossman signed up to use the Venmo app in or about

14   December 2014. When Ms. Grossman established her account with Venmo, she did so for the

15   purpose, consistent with the services offered by Venmo, of being able to send and receive

16   payments to or from friends, vendors, acquaintances, and other consumers.

17          106.    Ms. Grossman does not recall specific details regarding the process of logging into

18   her bank account in the Venmo app so that she could send and receive money through the app.

19   She does not recall being prompted to read any privacy policy during the process of logging into

20   her bank account and does not recall having ever read any privacy policy from Venmo or Plaid
21   when she linked her bank account. She does not recall being sent any privacy policy after signing

22   up, or subsequently seeing any updates to a privacy policy related to her Venmo account or its

23   connection to her bank account.

24          107.    At the time Ms. Grossman established her account with Venmo, she was not aware

25   of the existence or role of Plaid. When she was prompted in the Venmo app to log into her bank

26   account, she believed she was doing so through an actual connection with her bank. She was
27   unaware that she was providing her login credentials to Plaid.

28
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 39 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 42 of 83



 1           108.   When Ms. Grossman was prompted in the Venmo app to log into her bank

 2   account, she was not aware that Plaid: (a) would collect any of her banking information as part of

 3   that process; (b) would collect, receive, or store any of her banking information beyond that

 4   which was strictly necessary to effectuate transfer or receipt of payments from or to her bank

 5   account; (c) would collect, receive, or store any transaction-related banking information beyond

 6   the specific transactions she triggered using the Venmo app; (d) would sell her banking data to

 7   Venmo; or (e) would use or monetize her banking data in any way.

 8           109.   By logging into her bank account when prompted in the Venmo app, Ms.

 9   Grossman intended only to prompt her bank to provide Venmo with access to her account for the

10   limited purposes of withdrawing funds for transfers she triggered in the Venmo account and

11   depositing funds for transfers other Venmo users made to her.

12           110.   If Ms. Grossman had learned what she now knows about the existence and role of

13   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using her banking data,

14   she would not have connected her bank account in the Venmo app the way she did.

15           111.   Ms. Grossman is informed and believes that Plaid: (a) collected her private bank

16   login credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed her

17   private banking information and data; (c) sold her private banking information to Venmo; and

18   (d) monetized her private banking data by performing analytics on it and using it to develop

19   value-added products for Plaid’s customers. Ms. Grossman did not and does not consent to these

20   activities.
21           112.   As a result of Plaid’s actions, Ms. Grossman has suffered harm to her dignitary

22   rights and interests as a human being, and emotional distress, including anxiety, concern, and

23   unease about unauthorized parties accessing, storing, selling, and using her most private financial

24   information and intruding upon her private affairs and concerns. She also fears that she is at

25   increased risk of identity theft and fraud. She regularly monitors her credit, bank, and other

26   account statements for evidence of identity theft and fraud, and anticipates continuing to do so for
27   the foreseeable future.

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 40 -              DECLARATORY AND EQUITABLE RELIEF
      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 43 of 83



 1          113.    Ms. Grossman’s financial account at Bank of America was “linked” to and verified

 2   for use with the Venmo app. Ms. Curtis has used Bank of America’s password-protected interface

 3   with its servers and systems to receive communications about her financial account, including

 4   without limitation bank statements addressed to her and a listing of her recent account activity, as

 5   well as messages, notifications, and other transfers of information.

 6          114.    Plaintiff Steven Hannigan signed up to use the Venmo app on or about December

 7   2014. When Mr. Hannigan established his account with Venmo, he did so for the purpose,

 8   consistent with the services offered by Venmo, of being able to send and receive payments to or

 9   from friends, acquaintances, and other consumers.

10          115.    Mr. Hannigan does not recall specific details regarding the process of logging into

11   his bank account in the Venmo app so that he could send and receive money through the app. He

12   does not recall being prompted to read any privacy policy during the process of logging into his

13   bank account and does not recall having ever read any privacy policy from Venmo or Plaid when

14   he linked his bank account. He does not recall being sent any privacy policy after signing up, or

15   subsequently seeing any updates to a privacy policy related to his Venmo account or its

16   connection to his bank account.

17          116.    At the time Mr. Hannigan established his account with Venmo, he was not aware

18   of the existence or role of Plaid. When he was prompted in the Venmo app to log into his bank

19   account, he believed he was doing so through an actual connection with his bank. He was

20   unaware that he was providing his login credentials to Plaid.
21          117.    When Mr. Hannigan was prompted in the Venmo app to log into his bank account,

22   he was not aware that Plaid: (a) would collect any of his banking information as part of that

23   process; (b) would collect, receive, or store any of his banking information beyond that which

24   was strictly necessary to effectuate transfer or receipt of payments from or to his bank account;

25   (c) would collect, receive, or store any transaction-related banking information beyond the

26   specific transactions he triggered using the Venmo app; (d) would sell his banking data to
27   Venmo; or (e) would use or monetize his banking data in any way.

28
                                                                             COMPLAINT FOR DAMAGES AND
                                                    - 41 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 44 of 83



 1             118.   By logging into his bank account when prompted in the Venmo app, Mr. Hannigan

 2   intended only to prompt his bank to provide Venmo with a connection to his account for the

 3   limited purposes of withdrawing funds for transfers he triggered in the Venmo account and

 4   depositing funds for transfers other Venmo users made to him.

 5             119.   If Mr. Hannigan had learned what he now knows about the existence and role of

 6   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using his banking data,

 7   he would not have connected his bank account in the Venmo app the way he did.

 8             120.   Mr. Hannigan is informed and believes that Plaid: (a) collected his private bank

 9   login credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed his

10   private banking information and data; (c) sold his private banking information to Venmo; and

11   (d) monetized his private banking data by performing analytics on it and using it to develop

12   value-added products for Plaid’s customers. Mr. Hannigan did not and does not consent to these

13   activities.

14             121.   Mr. Hannigan has suffered actual and concrete injury as a result of Plaid’s

15   misconduct, including economic damages caused by the misappropriation of his sensitive

16   financial and personal data, harm to his dignitary rights and interests as a human being, as well as

17   emotional distress, including anxiety, concern, and unease about unauthorized parties accessing,

18   storing, selling, and using his most private financial information and intruding upon his private

19   affairs and concerns. He also is at increased risk of identity theft and fraud and now spends

20   approximately two hours each month monitoring his credit, bank, and other account statements
21   for evidence of identity theft and fraud. He anticipates continuing to do so for the foreseeable

22   future.

23             122.   Mr. Hannigan’s financial account at Bank of America was “linked” to and verified

24   for use with the Venmo app. Mr. Hannigan has used Bank of America’s password-protected

25   interface with its servers and systems to receive communications about his financial account,

26   including without limitation bank statements addressed to him and a listing of his recent account
27   activity, as well as messages, notifications, and other transfers of information.

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 42 -              DECLARATORY AND EQUITABLE RELIEF
      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 45 of 83



 1          123.    Plaintiff Alexis Mullen signed up to use the Venmo app in or about March 2014.

 2   When Ms. Mullen established her account with Venmo, she did so for the purpose, consistent

 3   with the services offered by Venmo, of being able to send and receive payments to or from

 4   friends, vendors, acquaintances, and other consumers.

 5          124.    Ms. Mullen does not recall specific details regarding the process of logging into

 6   her bank account in the Venmo app so that she could send and receive money through the app.

 7   She does not recall being prompted to read any privacy policy during the process of logging into

 8   her bank account and does not recall having ever read any privacy policy from Venmo or Plaid

 9   when she linked her bank account. She does not recall being sent any privacy policy after signing

10   up, or subsequently seeing any updates to a privacy policy related to her Venmo account or its

11   connection to her bank account.

12          125.    At the time Ms. Mullen established her account with Venmo, she was not aware of

13   the existence or role of Plaid. When she was prompted in the Venmo app to log into her bank

14   account, she believed she was doing so through an actual connection with her bank. She was

15   unaware that she was providing her login credentials to Plaid.

16          126.    When Ms. Mullen was prompted in the Venmo app to log into her bank account,

17   she was not aware that Plaid: (a) would collect any of her banking information as part of that

18   process; (b) would collect, receive, or store any of her banking information beyond that which

19   was strictly necessary to effectuate transfer or receipt of payments from or to her bank account;

20   (c) would collect, receive, or store any transaction-related banking information beyond the
21   specific transactions she triggered using the Venmo app; (d) would sell her banking data to

22   Venmo; or (e) would use or monetize her banking data in any way.

23          127.    By logging into her bank account when prompted in the Venmo app, Ms. Mullen

24   intended only to prompt her bank to provide Venmo with access to her account for the limited

25   purposes of withdrawing funds for transfers she triggered in the Venmo account and depositing

26   funds for transfers other Venmo users made to her.
27

28
                                                                             COMPLAINT FOR DAMAGES AND
                                                    - 43 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 46 of 83



 1           128.   If Ms. Mullen had learned what she now knows about the existence and role of

 2   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using her banking data,

 3   she would not have connected her bank account in the Venmo app the way she did.

 4           129.   Ms. Mullen is informed and believes that Plaid: (a) collected her private bank

 5   login credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed her

 6   private banking information and data; (c) sold her private banking information to Venmo; and

 7   (d) monetized her private banking data by performing analytics on it and using it to develop

 8   value-added products for Plaid’s customers. Ms. Mullen did not and does not consent to these

 9   activities.

10           130.   As a result of Plaid’s actions, Ms. Mullen has suffered harm to her dignitary rights

11   and interests as a human being, and emotional distress, including anxiety, concern, and unease

12   about unauthorized parties accessing, storing, selling, and using her most private financial

13   information and intruding upon her private affairs and concerns. She also fears that she is at

14   increased risk of identity theft and fraud. She regularly monitors her credit, bank, and other

15   account statements for evidence of identity theft and fraud, and anticipates continuing to do so for

16   the foreseeable future.

17           131.   Ms. Mullen’s financial account at TD Bank was “linked” to and verified for use

18   with the Venmo app. More recently, her financial account at PNC Bank was “linked” to and

19   verified for use with the Venmo app. Ms. Mullen has used Bank of America’s password-protected

20   interface with its servers and systems to receive communications about her financial account,
21   including without limitation bank statements addressed to her and a listing of her recent account

22   activity, as well as messages, notifications, and other transfers of information.

23           132.   Plaintiff Jordan Sacks signed up to use the Venmo app on or about June 2014.

24   When Mr. Sacks established his account with Venmo, he did so for the purpose, consistent with

25   the services offered by Venmo, of being able to send and receive payments to or from friends,

26   acquaintances, and other consumers.
27           133.   Mr. Sacks does not recall specific details regarding the process of logging into his

28   bank account in the Venmo app so that he could send and receive money through the app. He
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 44 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 47 of 83



 1   does not recall being prompted to read any privacy policy during the process of logging into his

 2   bank account and does not recall having ever read any privacy policy from Venmo or Plaid when

 3   he linked his bank account.

 4           134.   At the time Mr. Sacks established his account with Venmo, he was not aware of

 5   the existence or role of Plaid. When he was prompted in the Venmo app to log into his bank

 6   account, he believed he was doing so through an actual connection with his bank. He was

 7   unaware that he was providing his login credentials to Plaid.

 8           135.   When Mr. Sacks was prompted in the Venmo app to log into his bank account, he

 9   was not aware that Plaid: (a) would collect any of his banking information as part of that process;

10   (b) would collect, receive, or store any of his banking information beyond that which was strictly

11   necessary to effectuate transfer or receipt of payments from or to his bank account; (c) would

12   collect, receive, or store any transaction-related banking information beyond the specific

13   transactions he triggered using the Venmo app; (d) would sell his banking data to Venmo; or (e)

14   would use or monetize his banking data in any way.

15           136.   By logging into his bank account when prompted in the Venmo app, Mr. Sacks

16   intended only to prompt his bank to provide Venmo with a connection to his account for the

17   limited purposes of withdrawing funds for transfers he triggered in the Venmo account and

18   depositing funds for transfers other Venmo users made to him.

19           137.   If Mr. Sacks had learned what he now knows about the existence and role of Plaid,

20   or the practices of Plaid in collecting, receiving, storing, selling, or using his banking data, he
21   would not have connected his bank account in the Venmo app the way he did.

22           138.   Mr. Sacks is informed and believes that Plaid: (a) collected his private bank login

23   credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed his private

24   banking information and data; (c) sold his private banking information to Venmo; and

25   (d) monetized his private banking data by performing analytics on it and using it to develop

26   value-added products for Plaid’s customers. Mr. Sacks did not and does not consent to these
27   activities.

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 45 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 48 of 83



 1          139.    Mr. Sacks has suffered actual and concrete injury as a result of Plaid’s misconduct,

 2   including economic damages caused by the misappropriation of his sensitive financial and

 3   personal data, harm to his dignitary rights and interests as a human being, as well as emotional

 4   distress, including anxiety, concern, and unease about unauthorized parties accessing, storing,

 5   selling, and using his most private financial information and intruding upon his private affairs and

 6   concerns. He also is at increased risk of identity theft and fraud and now spends approximately

 7   two hours each month monitoring his credit, bank, and other account statements for evidence of

 8   identity theft and fraud. He anticipates continuing to do so for the foreseeable future.

 9          140.    Mr. Sacks’s financial account at Chase Bank was “linked” to and verified for use

10   with the Venmo app. Mr. Sacks has used Chase Bank’s password-protected interface with its

11   servers and systems to receive communications about his financial account, including without

12   limitation bank statements addressed to him and a listing of his recent account activity, as well as

13   messages, notifications, and other transfers of information.

14          141.    Plaintiff Nicholas Yeomelakis signed up to use the Venmo app on or about March

15   2014. When Mr. Yeomelakis established his account with Venmo, he did so for the purpose,

16   consistent with the services offered by Venmo, of being able to send and receive payments to or

17   from friends, acquaintances, and other consumers.

18          142.    Mr. Yeomelakis does not recall specific details regarding the process of logging

19   into his bank account in the Venmo app so that he could send and receive money through the app.

20   He does not recall being prompted to read any privacy policy during the process of logging into
21   his bank account and does not recall having ever read any privacy policy from Venmo or Plaid

22   when he linked his bank account. He does not recall being sent any privacy policy after signing

23   up, or subsequently seeing any updates to a privacy policy related to his Venmo account or its

24   connection to his bank account.

25          143.    At the time Mr. Yeomelakis established his account with Venmo, he was not

26   aware of the existence or role of Plaid. When he was prompted in the Venmo app to log into his
27   bank account, he believed he was doing so through an actual connection with his bank. He was

28   unaware that he was providing his login credentials to Plaid.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 46 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 49 of 83



 1           144.   When Mr. Yeomelakis was prompted in the Venmo app to log into his bank

 2   account, he was not aware that Plaid: (a) would collect any of his banking information as part of

 3   that process; (b) would collect, receive, or store any of his banking information beyond that which

 4   was strictly necessary to effectuate transfer or receipt of payments from or to his bank account;

 5   (c) would collect, receive, or store any transaction-related banking information beyond the

 6   specific transactions he triggered using the Venmo app; (d) would sell his banking data to

 7   Venmo; or (e) would use or monetize his banking data in any way.

 8           145.   By logging into his bank account when prompted in the Venmo app, Mr.

 9   Yeomelakis intended only to prompt his bank to provide Venmo with a connection to his account

10   for the limited purposes of withdrawing funds for transfers he triggered in the Venmo account and

11   depositing funds for transfers other Venmo users made to him.

12           146.   If Mr. Yeomelakis had learned what he now knows about the existence and role of

13   Plaid, or the practices of Plaid in collecting, receiving, storing, selling, or using his banking data,

14   he would not have connected his bank account in the Venmo app the way he did.

15           147.   Mr. Yeomelakis is informed and believes that Plaid: (a) collected his private bank

16   login credentials; (b) accessed, downloaded, transferred, stored, enriched, and analyzed his

17   private banking information and data; (c) sold his private banking information to Venmo; and

18   (d) monetized his private banking data by performing analytics on it and using it to develop

19   value-added products for Plaid’s customers. Mr. Hannigan did not and does not consent to these

20   activities.
21           148.   Mr. Yeomelakis has suffered actual and concrete injury as a result of Plaid’s

22   misconduct, including economic damages caused by the misappropriation of his sensitive

23   financial and personal data, harm to his dignitary rights and interests as a human being, as well as

24   emotional distress, including anxiety, concern, and unease about unauthorized parties accessing,

25   storing, selling, and using his most private financial information and intruding upon his private

26   affairs and concerns. He also is at increased risk of identity theft and fraud and now spends
27   approximately two hours each month monitoring his credit, bank, and other account statements

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 47 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 50 of 83



 1   for evidence of identity theft and fraud. He anticipates continuing to do so for the foreseeable

 2   future.

 3             149.   Mr. Yeomelakis’s financial account at Bank of America was “linked” to and

 4   verified for use with the Venmo app. Mr. Yeomelakis has used Bank of America’s password-

 5   protected interface with its servers and systems to receive communications about his financial

 6   account, including without limitation bank statements addressed to him and a listing of his recent

 7   account activity, as well as messages, notifications, and other transfers of information.

 8             B.     Injuries from Invasions of Privacy and Dignitary Violations
 9             150.   Plaintiffs and Class members suffered a massive invasion of privacy and intrusion

10   upon their dignitary rights when Plaid, without their knowledge or consent, obtained access to

11   their personal financial accounts and stripped out all available data, including without limitation:

12   (a) their account numbers; (b) years of transactional data for every linked account (revealing what

13   they spent money on and where and when they spent it, including the name of the merchant and

14   transaction amount as well as the address and geolocation where each transaction occurred);

15   (c) account balances; (d) their detailed personal information including names, addresses, phone

16   numbers, and emails; (e) detailed investment information, including current holdings, value and

17   cost basis of investments, and investment transaction history; (f) information about annual salary

18   and income sources (i.e., employment information); (g) detailed information about liabilities,

19   including payment histories, historical balances, and interest rates; and (h) bank account and other

20   identifying information about their minor children.70 Plaintiffs and Class members reasonably
21   believed that this information was private and would not be accessible without their informed

22   consent. Each time that Plaid gathered, used, sold, transmitted, and stored this incredibly sensitive

23   and personal information, Plaid invaded Plaintiffs’ and Class members’ financial and other

24   privacy rights and violated their dignitary interests.

25             151.   In addition, Plaintiffs and Class members suffered invasions of privacy when Plaid

26   collected, analyzed, sold, and used their medical-related personally identifiable information, in
27
     70
        See https://plaid.com/docs/;
28   https://web.archive.org/web/20160319102824/https://plaid.com/docs/.
                                                                              COMPLAINT FOR DAMAGES AND
                                                      - 48 -            DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 51 of 83



 1   violation of requirements under HIPAA. Examples of such information are transactional data

 2   related to expenditures for doctors, hospitals, clinics and other health care facilities, as well as

 3   expenditures for prescription drugs and other treatments. Examples also include data connected

 4   with healthcare-related liabilities, such as medical payment plans or loans for elective surgeries.

 5   Plaintiffs and Class members reasonably believed that this information was private. Each time

 6   that Plaid gathered, used, sold, transmitted, and stored this information, Plaid invaded Plaintiffs’

 7   and Class members’ right to privacy.

 8          152.    These invasions represent an egregious violation of established social norms.

 9   Plaid’s conduct violates its acknowledged obligations under the existing regulatory scheme for

10   financial institutions and defies common law privacy protections as well as standard practice in

11   the financial industry. Consumers uniformly recognize the sensitivity of financial account

12   information and reasonably expect adequate disclosures and protections, even in the context of

13   sharing with financial applications with which, unlike Plaid, consumers intentionally interact to

14   obtain “traditional banking services,” including personal financial management and budgeting

15   services.

16          153.    The privacy, sensitivity, and appropriate safeguarding of confidential financial

17   information are material to consumers. This materiality is reflected in the various statutes that

18   enshrine these principles and the long history of the common law (put another way, privacy is

19   material as a matter of law), as well as through numerous other sources.

20          154.    For example, the materiality of maintaining financial privacy was confirmed in a
21   2018 survey about fintech apps and financial data by The Clearing House (“TCH”), a banking

22   association and payments company owned by the largest commercial banks. While Plaid was not

23   addressed by the survey—unsurprisingly given consumers’ general unawareness of it—and while

24   many of the survey participants likely used apps for more involved purposes than the

25   Participating Apps (which exist largely to facilitate payments), the relevant conclusions include:

26
27

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 49 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 52 of 83



 1            a.     High levels of sensitivity about data access and privacy. Virtually all consumers

 2   (a full 99%) expressed at least some concern about data privacy and data sharing, and indeed

 3   more than two-thirds (67%) were very or extremely concerned.71

 4            b.     Low levels of consumer understanding. Notwithstanding this universal concern,

 5   “[b]etween 62% and 81% of financial app users are not aware that the apps may access a range

 6   of data types, from their email address to their bank account username and password. Between

 7   81% and 86% of users are not fully aware that the apps may take actions such as sell their data to

 8   third parties or retain access to information even when the app is deleted.72

 9            c.     Consumers would like controls over third party access and use of data. A full 96%

10   of respondents cared about how their data was accessed and, while some favored having their

11   primary bank control who had access to their information, most wanted control and the right to

12   provide explicit consent.73

13            155.   Again, this survey did not even purport to address the facts where, as here, a

14   company disguises itself as a trusted financial institution, and uses and profits from the

15   information it acquires. The TCH survey defined “fintech apps” broadly to include “desktop or

16   mobile financial applications that provide traditional banking services, including personal

17   financial management services, budgeting/saving services, investment services, advisory services

18   and/or lending services.”74 The results of the survey would have revealed even more sensitivity to

19   privacy and disclosure issues if the focus were on fintech apps, like the Participating Apps, that

20   have the more limited function of enabling payments. The survey results thus strongly underscore
21   the materiality of Plaid’s omissions and concealment concerning Plaintiffs’ and Class members’

22   financial privacy at issue here.

23
     71
24      See Aug. 2018 publication by The Clearing House: Fintech Apps and Data Privacy: New
     Insights from Consumer Research, https://www.theclearinghouse.org/payment-
25   systems/articles/2018/10/-/media/d025e3d1e5794a75a0144e835cd056b3.ashx; see also The
     Clearing House infographic, https://www.theclearinghouse.org/payment-
26   systems/articles/2018/10/~/link.aspx?_id=22B1B06FB2B143CAA2E9DE8634064E00&_z=z.
     72
        Id.
27
     73
        Id. at 7.
28   74
        Id. (emphasis added).
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 50 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 53 of 83



 1          C.      Economic Damages

 2          156.    Plaintiffs and Class members also suffered significant economic damages,

 3   including: (a) the loss of valuable indemnification rights; (b) the diminished value of important

 4   data protection rights they possessed when their sensitive information was secured in the banking

 5   environment; (c) the loss of control over valuable property; and (d) the heightened risk of identity

 6   theft and fraud.

 7                  1.      Loss of Valuable Indemnification Rights

 8          157.    Plaintiffs and Class members suffered economic damages when Plaid deceptively

 9   acquired their bank login credentials and informed their financial institutions that they had

10   provided Plaid with permission to gain access to all information available in their bank accounts;

11   Plaid’s conduct destroyed valuable indemnity rights possessed by Plaintiffs and Class members.

12          158.    These rights arise from Regulation E, codified at 12 C.F.R. § 1005, which provides

13   a number of legal protections for consumers when their login credentials at financial institutions

14   are used, unbeknownst to them, to conduct unauthorized electronic funds transfers. Among other

15   protections, a consumer’s liability for an unauthorized transfer is typically limited to a maximum

16   of either $50 or $500, depending upon how soon the bank was notified of the unauthorized

17   transfer. 12 C.F.R. § 1005.6.

18          159.    Regulation E defines an “[u]nauthorized electronic fund transfer” as “an electronic

19   fund transfer from a consumer’s account initiated by a person other than the consumer without

20   actual authority to initiate the transfer and from which the consumer receives no benefit.” 12

21   C.F.R. § 1005.2(m).

22          160.    Plaid’s conduct eliminates consumers’ rights under Regulation E because the

23   provision of login credentials may be construed as a grant of “authority” to conduct funds

24   transfers. Specifically, banks have taken the position that where a consumer provides login

25   credentials to a third party and an unauthorized transfer is then initiated by either the third party

26   or another outside source as a result of a breach of the third party, “the transfer would be

27

28
                                                                               COMPLAINT FOR DAMAGES AND
                                                      - 51 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 54 of 83



 1   considered authorized by the bank because the client had furnished an access device (i.e. login

 2   credentials) to the [third party], leaving the customer liable for such transfers.”75

 3            161.   The American Bankers Association has taken the position that banks are not liable

 4   under Regulation E for unauthorized transactions made by data aggregators, such as Plaid, to

 5   whom the consumer has provided login credentials. As a result, according to the Association,

 6   “banks are not liable” for unauthorized transactions made via data aggregators like Plaid, and if

 7   the aggregators are “unable or unwilling to reimburse the consumer, the consumer suffers the

 8   loss.”76 Chase’s CEO likewise stated that “[w]hen customers give out their bank passcode, they

 9   may not realize that if a rogue employee at an aggregator uses this passcode to steal money from

10   the customer’s account, the customer, not the bank, is responsible for any loss.”77

11            162.   As recognized by the American Bankers Association, when Plaid collected

12   Plaintiffs’ and Class members’ sensitive financial information, that information left the “secure

13   bank environment, where it is accorded longstanding legal protections, and [was] released into the

14   data services market where it is accorded no more special status than data created through a

15   consumer’s use of a social media platform.”78

16            163.   Thus, when Plaid collects and uses consumers’ bank login information and

17   purports to have consumers’ consent to Plaid’s extraction and subsequent uses and sale of their

18   data, Plaid removes valuable protections afforded to those consumers in the event of unauthorized

19   transfers. Plaid has deprived those consumers of rights to be indemnified and reimbursed for the

20
21
     75
        See Feb. 21, 2017 Response by Consumer Bankers Association to CFPB RFI,
22   https://www.consumerbankers.com/sites/default/files/CFPB%20-%20Docket%20No%20-
     %202016-0048%20-%20RFI%20Consumer%20Access%20to%20Financial%20Records.pdf.
23   76
        See Feb. 21, 2017 Response by American Bankers Association to CFPB RFI,
     https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
24   %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
     FPB%27s%20RFI%20CFPB-2016-0048.pdf.
25
     77
        See Apr. 6, 2016 Letter from JPMorgan Chase to shareholders,
26   https://www.jpmorganchase.com/corporate/annual-report/2015/.
     78
        See Feb. 21, 2017 Response by American Bankers Association to CFPB RFI,
27   https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
     %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
28   FPB%27s%20RFI%20CFPB-2016-0048.pdf.
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 52 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 55 of 83



 1   amount of such transfers over the limit (e.g., a consumer’s right to be indemnified for $9,950 for

 2   an unauthorized $10,000 transaction that was reported the next day).

 3            164.   In recognition of the severe impact of this loss of protection for consumers as a

 4   result of data aggregators’ practices, in May 2018, three prominent aggregators submitted a new

 5   proposed framework (the “Soda framework”) for the industry to follow in lieu of new

 6   government regulation. Included in the core principles of the Soda framework was the

 7   requirement that “[t]he entity responsible for a consumer’s financial loss must make the consumer

 8   whole.” As described in an American Banker article, the Soda framework “answers a long-held

 9   question on liability in saying the entity responsible for a consumer’s financial loss must make

10   that consumer whole. For loss occurring due to the actions of a data aggregator’s clients, the

11   aggregator would be responsible to “reasonably establish that [its clients] have capacity, through

12   capital, insurance, or any other means, to make whole any consumers who suffer a financial loss

13   as a result of a breach.”79

14            165.   Plaid, however, ensures that consumers’ loss of valuable indemnification rights is

15   complete. In stark contrast to the guidelines in the Soda framework, Plaid makes no offer to

16   indemnify users of the Participating Apps for fraudulent activity on their financial accounts or

17   other fraud perpetrated with use of their login credentials.

18            166.   As a result, even while Plaid has robbed consumers of the valuable protections

19   afforded them in the event of unauthorized transfers using their bank information, it

20   simultaneously has attempted to shield itself from any liability for unauthorized transfers that
21   occur as a result of its activities.

22                   2.       Diminished Value of Rights to Protection of Data

23            167.   Plaintiffs and Class members suffered additional economic damages through

24   diminished value of their rights to protection of their banking data.

25            168.   Without their knowledge or consent, Plaid: (a) took their most sensitive financial

26   information out of their banks’ trusted, secure environment; (b) sold it to the Participating Apps
27   79
       See May 10, 2018 American Banker article, Who’s on the hook for a hack? Aggregators team
     up on answer, https://www.americanbanker.com/news/envestnet-yodlee-quovo-byallaccounts-
28   unveil-data-sharing-framework.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 53 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 56 of 83



 1   without adequate controls over what such apps would do with it; and (c) stored the information

 2   elsewhere for its own purposes, including without limitation for the purposes of “enriching” and

 3   analyzing it.

 4            169.   As the American Bankers Association has recognized, when data aggregators such

 5   as Plaid move data out of the secure banking environment, they deprive consumers of valuable

 6   protections afforded by law when the data resides in that environment.80

 7                   3.     Loss of Control Over Valuable Property

 8            170.   Plaintiffs and Class members suffered loss of use and control to Plaid of their own

 9   sensitive financial information, property which has value to them.

10            171.   There can be no question that Plaintiffs’ and Class members’ sensitive financial

11   information is property that has value. As an initial matter, that information obviously has

12   significant present financial value because (a) Plaid has built a very successful business,

13   generating tens of millions of dollars annually, off of selling that information to companies like

14   the Participating Apps; and (b) Visa has agreed to pay $5.3 billion for Plaid, based mainly upon

15   the value of that financial information.

16            172.   For the same reasons, Plaid has established that a market exists for Plaintiffs’ and

17   Class members’ sensitive financial information. That financial information has significant future

18   financial value to Plaid as well, which is evident given the company’s plans to pivot and focus on

19   monetizing that information through analytics and value-added services it builds using that

20   information. It also has significant competitive value to Plaid, providing the company with a moat
21   to protect its position against would-be competitors.

22            173.   Plaintiffs and Class members suffered harm when Plaid took their property, sold it,

23   and put it to use for present and future monetization in other forms, for its own enrichment.

24

25

26
     80
        See Feb. 21, 2017 Response by American Bankers Association to CFPB RFI,
27   https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
     %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
28   FPB%27s%20RFI%20CFPB-2016-0048.pdf.
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 54 -             DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 57 of 83



 1                   4.     Increased Risk of Identity Theft and Fraud

 2            174.   In addition to removing valuable existing protections, Plaid’s actions in removing

 3   Plaintiffs’ and Class members’ sensitive banking data from the secure banking environment also

 4   create huge additional risks for Plaintiffs:

 5                   [T]he sheer volume and value of the aggregated data make data
                     aggregators a priority target for criminals, including identity
 6                   thieves. . . . Through a single source, the criminal may gain access
                     to the consumer’s checking and savings accounts, retirement
 7                   accounts, certificates of deposits, credit cards, brokerage accounts,
                     and insurance products. . . . This rich reward for a single hack,
 8                   either of an aggregated database of personally identifiable
                     information or of a single consumer’s multiple accounts, makes
 9                   data aggregators an attractive target for criminals. They obtain the
                     key not to just a single room, but the key ring with keys to all the
10                   rooms.81
11            175.   Plaid knowingly magnified this risk by creating a single point of failure whereby
12   all consumers’ bank login credentials, personal information, and banking data could be accessed
13   through a single attack.
14            176.   These risks have created tangible, economic injury to Plaintiffs and Class
15
     members. One such risk is that someone at Plaid, Venmo, or one of their partner companies,
16   vendors or contractors (e.g., an outside software developer) will use Plaintiffs’ and Class
17   members’ banking information to conduct unauthorized transactions, causing direct financial loss
18   to them. Other risks include identity theft and fraud using Plaintiffs’ and Class members’ private
19
     banking information and data, which may result in long-term injuries related to compromised
20   accounts, damaged credit ratings, inability to obtain credit, fraudulent tax filings, dissemination of
21   inaccurate or fraudulent medical information, and loss of employment opportunities. The integrity
22
     of Plaintiffs’ and Class members’ bank accounts and the banking information and data therein has
23   been permanently diminished, and now they face an expanded and imminent risk of economic
24   harm from unauthorized transfers, identity theft, and fraud.
25

26
     81
        See Feb. 21, 2017 Response by American Bankers Association to CFPB RFI,
27   https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
     %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
28   FPB%27s%20RFI%20CFPB-2016-0048.pdf.
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 55 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 58 of 83



 1          177.    That Plaintiffs and Class members may not yet be aware that harm has occurred

 2   increases rather than diminishes their risk because they cannot take specific action to prevent

 3   harm. In addition, Plaintiffs and Class members face increased risk of predatory conduct by those

 4   who obtain access to their personal information and data without their knowledge.

 5   VII.   CHOICE OF LAW

 6          178.    California’s substantive laws may be constitutionally applied to the claims of

 7   Plaintiffs and the Class members under the Due Process Clause, 14th Amend., § 1, and the Full

 8   Faith and Credit Clause, art. IV., § 1, of the U.S. Constitution.

 9          179.    California has a significant contact, or significant aggregation of contacts, to the

10   claims asserted by each Plaintiff, thereby creating state interests that ensure that the choice of

11   California state law to the common-law claims is not arbitrary or unfair. Plaid’s headquarters and

12   principal place of business are in California. Plaid conducts substantial business in California, and

13   upon information and belief the scheme alleged in this Complaint originated and was

14   implemented in California. Class members’ data is pulled, stored, and aggregated by Plaid in

15   California. California has a strong interest in regulating Plaid’s conduct under its laws.

16          180.    The application of California law to the proposed Class members (defined below)

17   is also appropriate under California’s choice of law rules, namely, the governmental interest test

18   California uses for choice-of-law questions. California’s interest would be the most impaired if its

19   laws were not applied.

20   VIII. TOLLING, CONCEALMENT, AND ESTOPPEL
21          181.    The statutes of limitation applicable to Plaintiffs’ claims are tolled as a result of

22   Plaid’s knowing and active concealment of its conduct alleged herein.

23          182.    Among other things, Plaid made misleading statements in the Plaid software

24   incorporated in fintech apps and made misleading public statements (including in publications

25   and to various government agencies and regulators), while intentionally hiding its true actions and

26   knowingly permitting the fintech apps to make statements that were misleading and concealed the
27   true nature of Plaid’s conduct and operation.

28
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 56 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 59 of 83



 1          183.    Moreover, Plaintiffs were ignorant of the information essential to pursue their

 2   claims, without any fault or lack of diligence on their own part.

 3          184.    Furthermore, under the circumstances Plaid was under a duty to disclose the true

 4   character, quality, and nature of its activities to Plaintiffs. Plaid therefore is estopped from relying

 5   on any statute of limitations.

 6          185.    All applicable statutes of limitation also have been tolled by operation of the

 7   discovery rule. Specifically, Plaintiffs and other Class members could not have learned through

 8   the exercise of reasonable diligence of Plaid’s conduct as alleged herein.

 9          186.    Plaid’s fraudulent concealment and omissions are common to Plaintiffs and Class

10   members.

11   IX.    CLASS ACTION ALLEGATIONS

12          187.    Plaintiffs incorporate by reference all the foregoing allegations.

13          188.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

14   pursuant to Rule 23(b)(2) and 23(b)(3) of the Federal Rules of Civil Procedure.

15          189.    Plaintiffs seek to represent the following Class:

16                  All natural persons in the United States whose accounts at a
                    financial institution were accessed by Plaid using login credentials
17                  obtained through Plaid’s software incorporated in a mobile or web-
                    based fintech app that enables payments (including ACH payments)
18                  or other money transfers, including without limitation users of
                    Venmo, Square’s Cash App, Coinbase, and Stripe, from January 1,
19                  2013 to the present.
20
            190.    Excluded from the Class are Plaid, its current employees, co-conspirators, officers,
21
     directors, legal representatives, heirs, successors and wholly or partly owned subsidiaries or
22
     affiliated companies; the undersigned counsel for Plaintiffs and their employees; and the Judge
23
     and court staff to whom this case is assigned.
24
            191.    The Class and its counsel satisfy the prerequisites of Federal Rule of Civil
25
     Procedure 23(a) and 23(g) and the requirements of Rule 23(b)(3).
26
            192.    Numerosity and Ascertainability: Plaintiffs do not know the exact size of the Class
27
     or the identities of the Class members. Such information is known to Plaid. At minimum, each
28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 57 -              DECLARATORY AND EQUITABLE RELIEF
          Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 60 of 83



 1   Class has thousands or millions of members. Reports indicate that Plaid has accessed

 2   approximately 200 million United States financial accounts. Venmo had over 52 million active

 3   accounts at the end of 2019.82 Coinbase reportedly has more than 30 million users.83 Square’s

 4   Cash App reportedly has more than 24 million monthly active users.84 Thus, the number of

 5   members in each Class is so numerous that joinder of all Class members is impracticable. The

 6   names, addresses, and phone numbers of Class members are identifiable through documents

 7   maintained by Plaid, and also available from the records of third parties such as Class members’

 8   financial institutions and the Participating Apps.

 9            193.   Commonality and Predominance: The action involves numerous common

10   questions of law and fact that predominate over any question solely affecting individual Class

11   members. These common questions for Class members’ claims include, but are not limited to, the

12   following:

13                   (1)    Whether Plaid omitted or concealed material facts from Plaintiffs

14                          and Class members;

15                   (2)    Whether Plaid owes a duty to Plaintiffs and Class members to

16                          disclose material facts;

17                   (3)    Whether Plaid gave effective notice of its privacy policy under an

18                          objectively reasonable consumer standard;

19                   (4)    Whether Plaid’s privacy policy discloses Plaid’s conduct;

20                   (5)    Whether credentials obtained through Plaid’s Managed OAuth
21                          procedure were obtained with Plaintiffs’ and Class members’

22                          informed consent;

23                   (6)    Whether Plaid’s use of Plaintiffs’ and Class members’ banking

24                          credentials obtained through Plaid’s Managed OAuth procedure to

25                          access Plaintiffs’ and Class members’ financial institution accounts

26   82
        See https://investor.paypal-corp.com/static-files/0b7b0dda-a4ee-4763-9eee-76c01be0622c.
     83
27      See https://www.coinbase.com/about.
     84
        See https://www.businessinsider.com/squares-cash-app-reached-24-million-users-and-
28   monetization-surge-2020-2.
                                                                              COMPLAINT FOR DAMAGES AND
                                                       - 58 -           DECLARATORY AND EQUITABLE RELIEF
     Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 61 of 83



 1                    was done with Plaintiffs’ and Class members’ informed consent;

 2             (7)    Whether Plaid obtained broad financial data from Class members’

 3                    bank accounts;

 4             (8)    Whether Plaid’s acts and practices complained of herein amount to

 5                    egregious breaches of social norms;

 6             (9)    Whether Plaid’s conduct described herein violates Plaintiffs’ and

 7                    Class members’ interest in precluding the dissemination or misuse

 8                    of sensitive and confidential information (“informational

 9                    privacy”);

10             (10)   Whether Plaid’s conduct described herein violates Plaintiffs’ and

11                    Class members’ interest in making intimate personal decisions or

12                    conducting personal activities without observation, intrusion, or

13                    interference (“autonomy privacy”);

14             (11)   Whether the computer systems operated by Plaintiffs’ and Class

15                    members’ financial institutions are “protected computers” or

16                    “computers of financial institutions” under the CFAA;

17             (12)   Whether Plaid intentionally accessed protected computer systems

18                    in violation of the CFAA;

19             (13)   Whether Plaid improperly obtained and disclosed Plaintiffs’ and

20                    Class members’ financial information without authorization or in
21                    excess of any authorization;

22             (14)   Whether Plaid knowingly trafficked in access tokens or similar

23                    information so the Participating Apps could access Plaintiffs’ and

24                    Class members’ private data from their financial institutions;

25             (15)   Whether Plaid’s conduct violated the Stored Communications Act,

26                    18 U.S.C. § 2701, et seq.;
27             (16)   Whether profits obtained by Plaid through sale of information or

28                    sale of access to information obtained from Plaintiffs’ and Class
                                                                       COMPLAINT FOR DAMAGES AND
                                              - 59 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 62 of 83



 1                          members’ financial accounts were unjustly obtained by Plaid and

 2                          should be disgorged;

 3                  (17)    Whether any profits or other value obtained by Plaid through

 4                          analysis, enrichment, and other use of information from Plaintiffs’

 5                          and Class members’ financial accounts were unjustly obtained by

 6                          Plaid and should be disgorged;

 7                  (18)    Whether declaratory relief and an injunction should be granted;

 8                  (19)    Whether Plaid’s conduct was an unlawful, unfair, or fraudulent

 9                          business practice under Cal. Bus. & Prof. Code § 17200, et seq.;

10                  (20)    Whether Plaintiffs and Class members are entitled to compensation

11                          resulting from the loss caused by Plaid of a right to indemnity by

12                          their financial institutions in the event of fraudulent conduct on

13                          their accounts;

14                  (21)    Whether Plaintiffs and Class members are entitled to compensation

15                          resulting from the heightened risk of identity theft and fraud

16                          caused by Plaid’s transfer of their identifying information from

17                          secure financial institutions to itself and to other parties; and

18                  (22)    Whether Plaid’s conduct alleged herein was knowing, willful, and

19                          intentional.

20          194.    Plaid engaged in a common course of conduct giving rise to the legal rights sought
21   to be enforced by this action. Furthermore, similar or identical questions of statutory and common

22   law, as well as similar or identical injuries, are involved. Individual questions, if any, pale in

23   comparison to the numerous common questions that predominate in this action.

24          195.    Typicality: Plaintiffs’ claims are typical of the other Class members’ claims

25   because all Class members were comparably injured through Plaid’s substantially uniform

26   misconduct as described above. The Plaintiffs representing the Class are advancing the same
27   claims and legal theories on behalf of themselves and all other members of the Class that they

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 60 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 63 of 83



 1   represent, and there are no defenses that are unique to Plaintiffs. The claims of Plaintiffs and

 2   Class members arise from the same operative facts and are based upon the same legal theories.

 3          196.    Adequacy: Plaintiffs are adequate Class representatives because their interests do

 4   not conflict with the interests of the other members of the Class they seek to represent; Plaintiffs

 5   have retained counsel competent and experienced in complex class action litigation, and Plaintiffs

 6   intend to prosecute this action vigorously. The interests of the Class will be fairly and adequately

 7   protected by Plaintiffs and their counsel.

 8          197.    Superiority: A class action is superior to any other available means for the fair and

 9   efficient adjudication of this controversy, and no unusual difficulties are likely to be encountered

10   in the management of this class action. The damages and other harm suffered by Plaintiffs and

11   Class members are relatively small compared to the burden and expense that would be required to

12   individually litigate their claims against Plaid, so it would be virtually impossible for Class

13   members individually to seek redress for Plaid’s wrongful conduct. Even if Class members could

14   afford individual litigation, the court system could not. Individualized litigation creates a potential

15   for inconsistent or contradictory judgments, and increases the delay and expense to all parties and

16   the court system. By contrast, the class action device presents far fewer management difficulties,

17   and provides the benefits of single adjudication, economy of scale, and comprehensive

18   supervision by a single court.

19          198.    Class certification under Rule 23(b)(2) is also warranted for purposes of injunctive

20   and declaratory relief because Plaid has acted or refused to act on grounds generally applicable to
21   the Class, so that final injunctive and declaratory relief are appropriate with respect to the Class as

22   a whole.

23   X.     CLAIMS FOR RELIEF
24                                      FIRST CAUSE OF ACTION
25                         Invasion of Privacy—Intrusion into Private Affairs
26          199.    Plaintiffs incorporate the substantive allegations contained in all prior and
27   succeeding paragraphs as if fully set forth herein. These include the choice of law discussion.
28   Specifically, California law on intrusion upon seclusion is applicable nationwide because there is
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 61 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 64 of 83



 1   no conflict of law between the law in California and in states that have expressly or, via

 2   jurisprudence, impliedly adopted the Restatement (Second) of Torts, § 652B. Alternatively, no

 3   state has a greater interest than California in applying its laws.

 4          200.    Plaintiffs and Class members have a reasonable expectation of privacy in the

 5   personal information and banking data maintained at their banks. The reasonableness of this

 6   expectation is reflected in longstanding custom and practice, security measures intended to

 7   prevent unauthorized access to banking account information, state, federal, and international laws

 8   protecting a right to financial privacy, and the privacy policies and other assurances of protection

 9   by applications that use Plaid discussed herein, among other indicia. Plaintiffs and Class members

10   reasonably expected that their login credentials, account numbers, balances, transaction history,

11   and other information was private and secure within the banks at which they maintain accounts.

12   They reasonably expected that their information and data (a) would be protected and secured

13   against access by unauthorized parties; (b) would not be obtained by unauthorized parties;

14   (c) would not be transmitted or stored outside of the secure bank environment; and (d) would not

15   be sold or used without their knowledge or permission.

16          201.    Plaid intentionally intruded upon Plaintiffs’ and Class members’ private affairs

17   and concerns by improperly accessing, downloading, transferring, selling, storing and using their

18   private banking information and data.

19          202.    The manner in which Plaid obtained access to Plaintiffs’ and Class members’

20   banking login credentials, account numbers, balances, transaction history, and other information
21   stored by their banks was highly offensive to Plaintiffs and would be highly offensive to a

22   reasonable person. Each of (a) obtaining login credentials through covert means including by

23   falsely suggesting, through use of design, overt and implied statements, and context, that

24   consumers were communicating directly with their banks when they entered login credentials;

25   (b) retaining login credentials for purposes other than verifying information about a consumer’s

26   bank account that was required for use of the relevant payment application; (c) using the illicitly-
27   obtained login credentials to access historical banking information not required for use of the

28   relevant payment application; (d) retaining, analyzing, and profiting from such information;
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 62 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 65 of 83



 1   (e) using the illicitly-obtained login credentials to access banking information after the date on

 2   which such credentials were initially provided; (f) retaining, analyzing, and profiting from such

 3   information; and (g) failing to disclose such conduct, constitute egregious violations of social

 4   norms.

 5            203.   Plaid’s intrusions upon Plaintiffs’ and Class members’ private affairs and concerns

 6   would be highly offensive to a reasonable person, especially considering (a) the highly sensitive

 7   and personal nature of Plaintiffs’ and Class members’ banking information and data; (b) the

 8   extensive scope of data obtained by Plaid, including years of historical transactional data;

 9   (c) Plaid’s intent to profit from Plaintiffs’ and Class members’ data by selling it outright and

10   using it to develop further products and services; (d) Plaid’s use of subterfuge to intrude into

11   Plaintiffs’ and Class members’ banks’ secure environments for the purpose of collecting their

12   data; (e) the surreptitious and unseen nature of Plaid’s data collection with respect to consumers,

13   and (f) Plaid’s failure to obtain consumers’ consent to its conduct. Plaid’s intrusions were

14   substantial, and constituted an egregious breach of social norms.

15            204.   Plaintiffs and Class members did not consent to Plaid’s intrusions upon their

16   private affairs and concerns.

17            205.   Plaid’s conduct described herein violates Plaintiffs’ and Class members’ interests

18   in precluding the dissemination or misuse of sensitive and confidential information (i.e., their

19   informational privacy rights), including without limitation the privacy of information about their

20   income, generosity, charitable giving, retirement contributions, healthcare costs, healthcare
21   treatment, shopping habits, dining habits, entertainment habits, saving and spending habits, credit

22   repayment habits, locations, identity information including contact data, familial information, and

23   other information available to their financial institutions, as well as the terms of any loans and

24   other financial affairs.

25            206.   Plaid’s conduct described herein violates Plaintiffs’ and Class members’ interests

26   in making intimate personal decisions or conducting personal activities without observation,
27   intrusion, or interference (i.e., their autonomy privacy rights) because, without limitation, Plaid

28   accesses the information described in the preceding paragraph multiple times per day, at a
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 63 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 66 of 83



 1   minimum every 4-6 hours, and analyzes the private information for its own undisclosed purposes

 2   including, inter alia, to generate invasive profiles of Plaintiffs’ and Class members’ incomes,

 3   debts, relationships, and personal lives.

 4          207.    Plaintiffs and Class members suffered actual and concrete injury as a result of

 5   Plaid’s intrusions upon their private affairs and concerns. Plaintiffs and Class members are

 6   entitled to appropriate relief, including damages to compensate Plaintiffs and Class members for

 7   the harm to their privacy interests, loss of valuable rights and protections, heightened risk of

 8   future invasions of privacy, and the mental and emotional distress and harm to human dignity

 9   interests caused by Plaid’s invasions, as well as disgorgement of profits made by Plaid as a result

10   of its intrusions upon Plaintiffs’ and Class members’ private affairs and concerns.

11          208.    Plaintiffs and Class members also seek punitive damages because Plaid’s

12   actions—which were malicious, oppressive, and willful—were calculated to injure Plaintiffs and

13   Class members and made in conscious disregard of Plaintiffs’ and Class members’ rights.

14   Punitive damages are warranted to deter Plaid from engaging in future misconduct.

15                                    SECOND CAUSE OF ACTION

16           Violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030

17          209.    Plaintiffs incorporate the substantive allegations contained in all prior and

18   succeeding paragraphs as if fully set forth herein.

19          210.    The CFAA prohibits unauthorized access to computers and the private financial

20   data stored on those computers, as well as trafficking in password information for computers.
21   Through its actions described herein, Plaid has committed multiple violations of the CFAA.

22          A.      Violations of 18 U.S.C. § 1030(a)(2)

23          211.    Plaid intentionally accessed a computer under 18 U.S.C. §§ 1030(a)(2) &

24   1030(e)(1) by intentionally accessing Plaintiffs’ and Class members’ personal financial accounts,

25   and specifically the financial institutions’ computer systems, data storage facilities, or

26   communications facilities.
27          212.    Plaintiffs’ and Class members’ banks’ computer systems constitute both protected

28   computers and computers of financial institutions under 18 U.S.C. §§ 1030(a)(2)(C) &
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 64 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 67 of 83



 1   1030(e)(2)(A)-(B) because (i) they were exclusively for the use of a financial institution, (ii) they

 2   were used by a financial institution, and Plaid’s conduct affected the banks’ use of their systems,

 3   and (iii) they were used in or affected interstate or foreign commerce or communication.

 4          213.    Plaid violated 18 U.S.C. § 1030(a)(2)(A) when it intentionally accessed Plaintiffs’

 5   and Class members’ banks’ computer systems without authorization, and thereby obtained

 6   information contained in a financial record of a financial institution, including all of the private

 7   data Plaid collected from Plaintiffs’ and Class members’ banking records. Plaintiffs and Class

 8   members did not grant express or implied authority for Plaid to access their banks’ computer

 9   systems.

10          214.    Alternatively, Plaid violated 18 U.S.C. § 1030(a)(2)(A) when it intentionally

11   accessed Plaintiffs’ and Class members’ banks’ computer systems and such access exceeded

12   authorization, and thereby obtained information contained in a financial record of a financial

13   institution. Plaintiffs and Class members did not grant express or implied authority for Plaid to

14   access any data in their banks’ computer systems beyond that which was strictly necessary to

15   facilitate transactions Plaintiffs and Class members conducted in the Participating Apps. Plaid

16   exceeded authorized access under 18 U.S.C. § 1030(e)(6) by using its access to the banks’

17   computer systems to obtain information it was not entitled to obtain, in the form of data that was

18   not strictly necessary to facilitate Participating App transactions, including Plaintiffs’ and Class

19   members’ detailed banking transaction histories.

20          215.    Plaid violated 18 U.S.C. § 1030(a)(2)(C) when it intentionally accessed Plaintiffs’
21   and Class members’ banks’ computer systems without authorization, and thereby obtained both

22   information in a financial record of a financial institution and information from a protected

23   computer, including all of the private data Plaid collected from Plaintiffs’ and Class members’

24   banking records. Plaintiffs and Class members did not grant express or implied authority for Plaid

25   to access their banks’ computer systems.

26          216.    Alternatively, Plaid violated 18 U.S.C. § 1030(a)(2)(C) when it intentionally
27   accessed Plaintiffs’ and Class members’ banks’ computer systems and such access exceeded

28   authorization, and thereby obtained both information in a financial record of a financial institution
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 65 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 68 of 83



 1   and information from a protected computer. Plaintiffs and Class members did not grant express or

 2   implied authority for Plaid to access any data in their banks’ computer systems beyond that which

 3   was strictly necessary to facilitate transactions Plaintiffs conducted in the Participating Apps.

 4   Plaid exceeded authorized access under 18 U.S.C. § 1030(e)(6) by using its access to the banks’

 5   computer systems to obtain information it was not entitled to obtain, in the form of data that was

 6   not strictly necessary to facilitate Participating App transactions, including Plaintiffs’ and Class

 7   members’ detailed banking transaction histories.

 8          B.      Violations of 18 U.S.C. § 1030(a)(4)

 9          217.    Plaid knowingly accessed a protected computer under 18 U.S.C. §§ 1030(a)(4) &

10   1030(e)(1)-(2) by knowingly accessing Plaintiffs’ and Class members’ banks’ computer systems,

11   data storage facilities, or communications facilities.

12          218.    Plaid acted with intent to defraud in accessing a protected computer under 18

13   U.S.C. §§ 1030(a)(4) & 1030(e)(1)-(2) by accessing Plaintiffs’ and Class members’ banks’

14   computer systems, data storage facilities, or communications facilities with the intent to collect

15   banking data to which it was not entitled and which it intended to sell and use without authority.

16          219.    Plaid violated 18 U.S.C. § 1030(a)(4) when it intentionally accessed Plaintiffs’

17   banks’ computer systems without authorization, and thereby furthered its intended fraud and

18   obtained a thing of value, including all of the private data Plaid collected from Plaintiffs’ and

19   Class members’ banking records, as well as the use of the banks’ computer system. Plaintiffs and

20   Class members did not grant express or implied authority for Plaid to access their banks’
21   computer systems.

22          220.    Alternatively, Plaid violated 18 U.S.C. § 1030(a)(4) when it intentionally accessed

23   Plaintiffs’ and Class members’ banks’ computer systems and such access exceeded authorization,

24   and thereby furthered its intended fraud and obtained a thing of value, including all of the private

25   data Plaid collected from Plaintiffs’ and Class members’ banking records, as well as the use of the

26   banks’ computer systems. Plaintiffs and Class members did not grant express or implied authority
27   for Plaid to access any data in their banks’ computer systems beyond that which was strictly

28   necessary to facilitate transactions Plaintiffs and Class members conducted in the Participating
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 66 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 69 of 83



 1   Apps. Plaid exceeded authorized access under 18 U.S.C. § 1030(e)(6) by using its access to the

 2   banks’ computer systems to obtain information it was not entitled to obtain, in the form of data

 3   that was not strictly necessary to facilitate Participating App transactions, including Plaintiffs’

 4   and Class members’ detailed banking transaction histories.

 5          C.      Violations of 18 U.S.C. § 1030(a)(5)(A)

 6          221.    Plaid knowingly caused the transmission of a program, information, code, or

 7   command under 18 U.S.C. § 1030(a)(5)(A) by (1) knowingly transmitting Plaintiffs’ and Class

 8   members’ bank login information to access their banks’ computer systems, data storage facilities,

 9   or communications facilities; and (2) knowingly transmitting its software to the Participating

10   Apps for incorporation into their apps so that Plaid could collect Plaintiffs’ and Class members’

11   bank login information.

12          222.    Plaid violated 18 U.S.C. § 1030(a)(5)(A) when it knowingly caused the

13   transmission of a program, information, code, or command, and as a result, intentionally caused

14   damage without authorization to the banks’ computer systems and Plaintiffs’ and Class members’

15   data contained therein, as well as to Plaintiffs’ and Class members’ smartphones and their data

16   contained therein.

17          223.    Plaid caused Plaintiffs and Class members damage under 18 U.S.C.

18   §§ 1030(a)(5)(A) and 1030(e)(8), including in the following ways:

19          a.      Plaid removed Plaintiffs’ and Class members’ banking data from the secure

20   banking environment and placed it in an environment where it was subject to increased risk of
21   loss or theft, including by selling or transferring it to the Participating Apps and by storing it for

22   its own use. Plaid thereby destroyed the valuable indemnification rights Plaintiffs and Class

23   members had against loss when that data was in the bank environment. Plaid also thereby

24   removed valuable additional protections (including regulatory protections) Plaintiffs’ and Class

25   members’ data had when that data was in the bank environment. As a result, the integrity of

26   Plaintiffs’ and Class members’ data has been irreparably impaired.
27          b.      Plaid used its software to obtain an open connection to Plaintiffs’ and Class

28   members’ bank accounts so that it could control access to, and take information from, Plaintiffs’
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 67 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 70 of 83



 1   banks’ computer systems. Plaid thereby impaired the integrity of both the banks’ computer

 2   systems and Plaintiffs’ and Class members’ data contained therein.

 3          c.      Plaid impaired the integrity of Plaintiffs’ and Class members’ smartphones by

 4   installing software within the Participating Apps that captured their sensitive bank login data for

 5   use in logging into Plaintiffs’ and Class members’ bank accounts. Plaid thereby impaired the

 6   integrity of both Plaintiffs’ and Class members’ smartphones and their data contained therein.

 7          d.      Plaid accessed Plaintiffs’ and Class members’ bank’ computer systems, copied

 8   their banking data, sold it to the Participating Apps, and used it for its own purposes. Plaid

 9   thereby impaired the integrity of both the banks’ computer systems and Plaintiffs’ and Class

10   members’ data contained therein.

11          D.      Violations of 18 U.S.C. § 1030(a)(5)(B)

12          224.    Plaid intentionally accessed a protected computer under 18 U.S.C.

13   §§ 1030(a)(5)(B) & 1030(e)(1)-(2) by (1) intentionally accessing Plaintiff’s and Class members’

14   banks’ computer systems, data storage facilities, or communications facilities; and

15   (2) intentionally accessing Plaintiffs’ and Class members’ smartphones by incorporating its

16   software into the Participating Apps so that Plaid could collect Plaintiffs’ and Class members’

17   bank login information.

18          225.    Plaid violated 18 U.S.C. § 1030(a)(5)(B) when it intentionally accessed a protected

19   computer without authorization, and thereby at least recklessly caused damage to the banks’

20   computer systems and Plaintiffs’ and Class members’ data contained therein, as well as to
21   Plaintiffs’ and Class members’ smartphones and their data contained therein. Plaintiffs and Class

22   members did not grant express or implied authority for Plaid to access either their banks’

23   computer systems or their smartphones.

24          226.    Plaid caused Plaintiffs and Class members damage under 18 U.S.C.

25   §§ 1030(a)(5)(A) and 1030(e)(8), including in the following ways:

26          a.      Plaid removed Plaintiffs’ and Class members’ banking data from the secure
27   banking environment and placed it in an environment where it was subject to increased risk of

28   loss or theft, including by selling or transferring it to the Participating Apps and by storing it for
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 68 -              DECLARATORY AND EQUITABLE RELIEF
      Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 71 of 83



 1   its own use. Plaid thereby destroyed the valuable indemnification rights Plaintiffs and Class

 2   members had against loss when that data was in the bank environment. Plaid also thereby

 3   removed valuable additional protections (including regulatory protections) Plaintiffs’ and Class

 4   members’ data had when that data was in the bank environment. As a result, the integrity of

 5   Plaintiffs’ and Class members’ data has been irreparably impaired.

 6          b.      Plaid used its software to obtain an open connection to Plaintiffs’ and Class

 7   members’ bank accounts so that it could control access to, and steal information from, Plaintiffs’

 8   and Class members’ banks’ computer systems. Plaid thereby impaired the integrity of both the

 9   banks’ computer systems and Plaintiffs’ and Class members’ data contained therein.

10          c.      Plaid impaired the integrity of Plaintiffs’ and Class members’ smartphones by

11   installing software within the Participating Apps that captured their sensitive bank login data for

12   use in logging into Plaintiffs’ and Class members’ bank accounts. Plaid thereby impaired the

13   integrity of both Plaintiffs’ and Class members’ smartphones and their data contained therein.

14          d.      Plaid accessed Plaintiffs’ and Class members’ banks’ computer systems, copied

15   Plaintiffs’ and Class members’ banking data, sold it to the Participating Apps, and used it for its

16   own purposes. Plaid thereby impaired the integrity of both the banks’ computer systems and

17   Plaintiffs’ and Class members’ data contained therein.

18          E.      Violations of 18 U.S.C. § 1030(a)(5)(C)

19          227.    Plaid intentionally accessed a protected computer under 18 U.S.C.

20   §§ 1030(a)(5)(C) & 1030(e)(1)-(2) by (1) intentionally accessing Plaintiffs’ and Class members’
21   banks’ computer systems, data storage facilities, or communications facilities; and

22   (2) intentionally accessing Plaintiffs’ and Class members’ smartphones by incorporating its

23   software into the Participating Apps so that Plaid could collect Plaintiffs’ and Class members’

24   bank login information.

25          228.    Plaid violated 18 U.S.C. § 1030(a)(5)(C) when it intentionally accessed a protected

26   computer without authorization, and thereby caused both damage and loss to the banks’ computer
27   systems and Plaintiffs’ and Class members’ data contained therein, as well as to Plaintiffs’ and

28   Class members’ smartphones and their data contained therein. Plaintiffs and Class members did
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 69 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 72 of 83



 1   not grant express or implied authority for Plaid to access either their banks’ computer systems or

 2   their smartphones.

 3          229.    Plaid caused Plaintiffs and Class members damage under 18 U.S.C.

 4   §§ 1030(a)(5)(A) and 1030(e)(8), including in the following ways:

 5          a.      Plaid removed Plaintiffs’ and Class members’ banking data from the secure

 6   banking environment and placed it in an environment where it was subject to increased risk of

 7   loss or theft, including by selling or transferring it to the Participating Apps and by storing it for

 8   its own use. Plaid thereby destroyed the valuable indemnification rights Plaintiffs and Class

 9   members had against loss when that data was in the bank environment. Plaid also thereby

10   removed valuable additional protections (including regulatory protections) Plaintiffs’ and Class

11   members’ data had when that data was in the bank environment. As a result, the integrity of

12   Plaintiffs’ and Class members’ data has been irreparably impaired.

13          b.      Plaid used its software to obtain an open connection to Plaintiffs’ and Class

14   members’ bank accounts so that it could control access to, and steal information from, Plaintiffs’

15   and Class members’ banks’ computer systems. Plaid thereby impaired the integrity of both the

16   banks’ computer systems and Plaintiffs’ and Class members’ data contained therein.

17          c.      Plaid impaired the integrity of Plaintiffs’ and Class members’ smartphones by

18   installing software within the Participating Apps that captured their sensitive bank login data for

19   use in logging into Plaintiffs’ and Class members’ bank accounts. Plaid thereby impaired the

20   integrity of both Plaintiffs’ and Class members’ smartphones and their data contained therein.
21          d.      Plaid accessed Plaintiffs’ and Class members’ bank’ computer systems, copied

22   Plaintiffs’ and Class members’ banking data, sold it to the Participating Apps, and used it for its

23   own purposes. Plaid thereby impaired the integrity of both the banks’ computer systems and

24   Plaintiffs’ and Class members’ data contained therein

25          230.    Plaid caused Plaintiffs and Class members loss under 18 U.S.C. §§ 1030(a)(5)(A)

26   and 1030(e)(11), including in the following ways:
27          a.      Plaid removed Plaintiffs’ and Class members’ banking data from the secure

28   banking environment, selling or transferring it to the Participating Apps and storing it for its own
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 70 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 73 of 83



 1   use. Plaid thereby (1) destroyed the valuable indemnification rights Plaintiffs and Class members

 2   had against loss when that data was in the bank environment; and (2) removed valuable

 3   additional protections (including regulatory protections) Plaintiffs and Class members had when

 4   that data was in the bank environment.

 5          b.      Plaid misappropriated Plaintiffs’ and Class members’ valuable banking data, sold

 6   it, and stored and used it for its own purposes.

 7          F.      Violations of 18 U.S.C. § 1030(a)(6)

 8          231.    Plaid knowingly trafficked in passwords or similar information through which a

 9   computer may be accessed without authorization under 18 U.S.C. §§ 1030(a)(6), 1030(e)(1), and

10   1029(e)(5) by knowingly obtaining control of access tokens or similar information from

11   Plaintiffs’ and Class members’ financial institutions through which the institutions’ computer

12   systems could be accessed without authorization, with the intent to transfer such access tokens or

13   similar information to the Participating Apps so the Participating Apps could access Plaintiffs’

14   and Class members’ private data from the institutions, including Plaintiffs’ and Class members’

15   detailed banking transaction histories.

16          232.    Alternatively, Plaid knowingly trafficked in passwords or similar information

17   through which a computer may be accessed without authorization under 18 U.S.C. §§ 1030(a)(6),

18   1030(e)(1), and 1029(e)(5) by knowingly transferring to the Participating Apps access tokens or

19   similar information from Plaintiffs’ and Class members’ banks through which the banks’

20   computer systems could be accessed without authorization using Plaid’s software, so that those
21   entities so could use such access tokens or similar information to access Plaintiffs’ and Class

22   members’ private data from the banks, including Plaintiffs’ and Class members’ detailed banking

23   transaction histories.

24          233.    Plaid acted with intent to defraud in trafficking the above-described passwords or

25   similar information under 18 U.S.C. §§ 1030(a)(6) & 1029(e)(5) by obtaining control of access

26   tokens or similar information and transferring such access tokens or similar information to the
27   Participating Apps with the intent that those entities would use such access tokens or similar

28
                                                                             COMPLAINT FOR DAMAGES AND
                                                        - 71 -         DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 74 of 83



 1   information to collect banking data to which they were not entitled, and that Plaid would be able

 2   to charge the Participating Apps for the information or access.

 3          234.    Plaid’s trafficking activities affected interstate or foreign commerce under 18

 4   U.S.C. § 1030(a)(6).

 5          G.      Plaintiffs’ Right to Recover Damages

 6          235.    As alleged above, Plaintiffs and Class members have suffered damage or loss by

 7   reason of Plaid’s violations of the CFAA and are therefore entitled to recover compensatory

 8   damages, as well as injunctive or other equitable relief as prayed for below, all pursuant to 18

 9   U.S.C. § 1030(g). Plaid’s conduct has caused Plaintiffs and Class members losses in an amount

10   exceeding $5,000 during a one-year period as required under 18 U.S.C. §§ 1030(g) and

11   1030(c)(4)(i)(I).

12          236.    Plaintiffs bring this cause of action within two years of the date of the discovery of

13   their damages under 18 U.S.C. § 1030(g).

14                                     THIRD CAUSE OF ACTION

15               Violation of the Stored Communications Act (“SCA”), 18 U.S.C. § 2701

16          237.    Plaintiffs incorporate the substantive allegations contained in all prior and

17   succeeding paragraphs as if fully set forth herein.

18          238.    The Stored Communications Act prohibits a person from intentionally accessing

19   without (or in excess of) authorization a facility through which an electronic communications

20   service is provided and thereby obtaining an electronic communication while it is in “electronic
21   storage.”

22          239.    Each financial institution linked or verified for use with an Participating App, or

23   each such institution’s systems and servers, is a facility, which provides its users with the ability

24   to send and receive electronic communications, including, inter alia, images, data, queries,

25   messages, notifications, statements, forms, updates, and intelligence regarding the financial

26   institutions and their policies and promotions, as well as about customers’ individual accounts
27   and activities, among others. 18 U.S.C. §§ 2701(a)(1); 2711(1), 2510(15) & 2510(12). Financial

28   institutions communicate information about account holders’ financial affairs, including inter alia
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 72 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 75 of 83



 1   account balances, historical transactions, pending transactions, withdrawals, deposits, transfers,

 2   outgoing wires, loan terms, and interest rates through the electronic interface provided by

 3   financial institutions for access via web browsers and the institutions’ mobile apps.

 4           240.    The SCA defines “electronic storage” as “any temporary, intermediate storage of a

 5   wire or electronic communication incidental to the electronic transmission thereof; and any

 6   storage of such communication by an electronic communication service for purposes of backup

 7   protection of such communication.” Plaintiffs’ and Class members’ financial institution store the

 8   communications alleged herein in their respective systems and databases and on their respective

 9   servers.

10           241.    For purposes of this cause of action only, the communications at issue exclude any

11   electronic funds transfer information stored by a financial institution in a communications system

12   used for the electronic storage and transfer of funds.

13           242.    The communications at issue in this cause of action were in electronic storage

14   within the meaning of 18 U.S.C. § 2510(17) in that they were stored, among other reasons, for

15   purposes of backup protection of such electronic communications. Financial institutions

16   necessarily store historical communications regarding a customer’s past banking activities,

17   historical direct messages, and other communications so that they may be accessed by consumers,

18   including Plaintiffs and Class members (e.g., for tax purposes, to confirm that an authorized

19   payment was delivered, or to check on the status of a check).

20           243.    Plaid’s conduct in accessing these facilities and the communications stored
21   thereon, was intentional.

22           244.    Plaid violated 18 U.S.C. § 2701(a)(1) when it intentionally accessed Plaintiffs’ and

23   Class members’ financial institutions and their systems and databases without authorization, and

24   thereby obtained access to the contents of Plaintiffs’ and Class members’ electronic

25   communications while those communications were in electronic storage on such systems. Plaid’s

26   access to the banks’ computer systems was not authorized by Plaintiffs or the financial
27   institutions.

28
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 73 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 76 of 83



 1          245.    Plaid’s access to these facilities was achieved through subterfuge. Insofar as Plaid

 2   obtained purported authorization for its conduct, Plaid exceeded any such authorization by

 3   collecting, aggregating, selling, and divulging the contents of Plaintiffs’ and Class members’

 4   electronic banking communications that were unrelated to the purpose for which Plaintiffs used

 5   the Participating Apps. 18 U.S.C. § 2701(a)(2). Plaid acquired communications far in excess of

 6   any information necessary to the Participating Apps for which account verification and linking

 7   were undertaken.

 8          246.    Plaintiffs and Class members are aggrieved by, and suffered concrete and

 9   particularized injury resulting from, Plaid’s acquisition of their communications from financial

10   institutions because they suffered economic, privacy, and human dignity harms as a result, as

11   alleged herein, including without limitation at ¶¶ 102-29.

12          247.    As persons aggrieved by Plaid’s knowing and intentional violations of the SCA,

13   Plaintiffs and Class members are entitled to appropriate relief under 18 U.S.C. § 2707, including

14   (i) preliminary and other equitable or declaratory relief as prayed for below, (ii) damages, and

15   (iii) reasonable attorneys’ fees and costs.

16          a.      For damages, Plaintiffs and Class members are entitled to recover their actual

17   damages, as well as all profits made by Plaid as a result of their violations. In addition, because

18   Plaid’s violations of the SCA were willful or intentional, Plaintiffs and Class members also are

19   entitled to punitive damages.

20          248.    Plaintiffs and Class members bring this cause of action within two years after the
21   date upon which they first discovered or had a reasonable opportunity to discover Plaid’s

22   violations under 18 U.S.C. § 2707(f).

23                                    FOURTH CAUSE OF ACTION
24
      Declaratory Judgment that Plaid Wrongfully Accessed, Collected, Stored, Disclosed, Sold,
25         and Otherwise Improperly Used Plaintiffs’ Private Data and Injunctive Relief

26          249.    Plaintiffs incorporate the substantive allegations contained in all prior and
27   succeeding paragraphs as if fully set forth herein.
28
                                                                              COMPLAINT FOR DAMAGES AND
                                                     - 74 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 77 of 83



 1            250.   The gravamen of this controversy lies in Plaid’s failure to inform consumers of its

 2   true nature and conduct, and Plaid’s subsequent invasions of their privacy. Plaintiffs and Class

 3   members never consented to sharing their bank login credentials with Plaid, never agreed to share

 4   their private, personal banking history and data with Plaid, never assented to Plaid gathering,

 5   storing, disclosing, selling, or otherwise using their private, personal data.

 6            251.   Plaid’s misconduct has put Plaintiffs’ and Class members’ financial privacy and

 7   security at risk, and violated their dignitary rights, privacy, and economic well-being.

 8   Accordingly, Plaintiffs seek appropriate declaratory relief, and injunctive relief as prayed for

 9   below.

10                                      FIFTH CAUSE OF ACTION

11            Unjust Enrichment (Quasi-Contract Claim for Restitution and Disgorgement)

12            252.   Plaintiffs incorporate the substantive allegations contained in all prior and

13   succeeding paragraphs as if fully set forth herein.

14            253.   Plaid has unjustly received benefits at the expense of Plaintiffs and the Class.

15            254.   Plaid acquired and compromised the security of troves of private, personal banking

16   records and transaction data that rightfully belong to Plaintiffs and the Class without informing

17   them of these risks and through intentionally deceptive practices conducted in connection with

18   consumers’ use of the Participating Apps.

19            255.   The unethical, unfair, and deceptive practices Plaid employed to acquire and

20   compromise this information include, without limitation: mimicking bank interfaces to cause
21   Plaintiffs and Class members reasonably to believe they were providing their login credentials to

22   their financial institutions, rather than a third party company; disguising Plaid’s appearance in the

23   Participating Apps such that Plaintiffs and Class members were not made aware of the presence

24   and conduct of a third party application; failing to correct material misleading information

25   provided by Plaid’s fintech clients to Plaintiffs and Class members, such as that their credentials

26   would “never be made accessible” to the Participating Apps and that their credentials were
27   “Secure”; and concealing that Plaid collects all available banking data from all available accounts

28   after it has accessed a consumer’s original, primary account.
                                                                               COMPLAINT FOR DAMAGES AND
                                                      - 75 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 78 of 83



 1          256.    Plaid was enriched when it utilized fraudulently obtained financial institution login

 2   credentials to access, collect, store, aggregate, use, and sell—to the Participating Apps—years’

 3   worth of Plaintiffs’ and Class members’ private banking records and transaction data. Plaid has

 4   derived profits and other tangible benefits from this collection of data, without which Plaid could

 5   not have grown its business, sold its platform to various and multiple developers, and developed

 6   other apps. Furthermore, Plaid has directly and substantially profited from its use, storage,

 7   aggregation, and sale of Plaintiffs’ and Class members’ data.

 8          257.    In exchange for these benefits to Plaid, Plaintiffs and Class members received

 9   nothing. In fact, Plaintiffs and Class members were impoverished because, in order to benefit its

10   bottom line, Plaid sacrificed Plaintiffs’ and Class members’ financial security and privacy, and

11   violated their dignitary rights by perpetrating its deception.

12          258.    Plaintiffs and Class members have suffered actual harm, including the increased

13   risk of the loss or theft of their financial data and the dignitary harms inherent in the intrusion of

14   personal privacy.

15          259.    Plaintiffs and the Class seek an order that Plaid disgorge the profits and other

16   benefits it has unjustly obtained.

17                                        SIXTH CAUSE OF ACTION

18                          Violation of Cal. Bus. & Prof. Code § 17200 et seq.

19          260.    Plaintiffs incorporate the substantive allegations contained in all prior and

20   succeeding paragraphs as if fully set forth herein.
21          261.    California law applies to the Class here because California has significant contacts,

22   or significant aggregation of contacts, to the claims of each Class member, including that Plaid is

23   a California company with its headquarters in California, and conducts substantial business in

24   California. Additionally, the scheme described herein originated in California and the conduct

25   alleged herein emanated from California. And, upon information and belief, Class members’ data

26   is pulled, stored, and aggregated by Plaid in California.
27

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 76 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 79 of 83



 1          262.    Plaid’s conduct as alleged herein constitutes unfair, unlawful, or fraudulent

 2   business acts or practices as prohibited by California’s Unfair Competition Law, Cal. Bus. &

 3   Prof. Code § 17200, et seq. (the “UCL”).

 4          A.      “Unlawful” Prong of the UCL

 5          263.    Plaid’s conduct is “unlawful” under the UCL. Plaid violated the Computer Fraud

 6   and Abuse Act, 18 U.S.C. § 1030; the Stored Communications Act, 18 U.S.C. § 2701;

 7   California’s Comprehensive Data Access and Fraud Act, Cal. Pen. Code § 502; California’s Anti-

 8   Phishing Act of 2005, Cal. Bus. & Prof. Code § 22948.2; the GLBA’s Privacy Rule, 16 C.F.R.

 9   Part 313, and Reg. P, 12 C.F.R. Part 1016; Cal. Civ. Code § 1709; and Article 1, § 1 of the

10   California Constitution.

11          B.      “Unfair” Prong of the UCL

12          264.    Plaid’s conduct also is “unfair” under the UCL. California has a strong public

13   policy of protecting consumers’ privacy interests, including protecting consumers’ banking data.

14   Plaid violated this public policy by, among other things, surreptitiously collecting Plaintiffs’ and

15   Class members’ private bank login information, using that login information to access their bank

16   accounts, accessing and copying Plaintiffs’ and Class members’ private banking data, selling and

17   transferring that data to Venmo and other fintech clients, and storing and using that data for its

18   own purposes, all without Plaintiffs’ and Class members’ consent.

19          265.    Plaid’s conduct also violated the important public interests protected by the

20   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; the Stored Communications Act, 18 U.S.C.
21   § 2701; California’s Comprehensive Data Access and Fraud Act, Cal. Pen. Code § 502;

22   California’s Anti-Phishing Act of 2005, Cal. Bus. & Prof. Code § 22948.2; the GLBA’s Privacy

23   Rule, 16 C.F.R. Part 313, and Reg. P, 12 C.F.R. Part 1016; Cal. Civ. Code § 1709; and Article 1,

24   § 1 of the California Constitution.

25          266.    Plaintiffs and Class members did not anticipate and could not have anticipated this

26   degree of intrusion into their privacy. Plaid’s conduct did not create a benefit that outweighs these
27   strong public policy interests. Rather, Plaid’s conducts narrowly benefitted Plaid and its fintech

28   clients at the expense of the privacy of tens of millions of people. In addition, the effects of
                                                                               COMPLAINT FOR DAMAGES AND
                                                      - 77 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 80 of 83



 1   Plaid’s conduct were comparable to or substantially the same as the conduct forbidden by the

 2   California Constitution and the common law’s prohibitions against invasion of privacy, in that

 3   Plaid’s conduct invaded fundamental privacy interests.

 4           C.      “Fraudulent” Prong of the UCL

 5           267.   Plaid’s conduct is “fraudulent” under the UCL. Plaid makes a practice of spoofing

 6   bank websites in the software it incorporates into the Participating Apps for the purpose of

 7   surreptitiously collecting consumers’ private bank login information, without the consumers’

 8   knowledge or consent. Plaid also makes a practice of using consumers’ private bank login

 9   information to access their bank accounts, accessing and copying Plaintiffs’ and Class members’

10   private banking data, selling and transferring that data to the Participating Apps, and storing and

11   using that data for its own purposes, all without the consumers’ knowledge or consent. These

12   business practices are likely to deceive members of the public and, indeed, have accomplished

13   widespread public deception.

14           D.     Plaintiffs’ Injuries and Rights to Relief

15           268.   Plaintiffs and Class members suffered injury in fact and lost money and /or

16   property as the result of Plaid’s unfair, unlawful, and fraudulent business practices, including

17   when:

18           a.     Plaid removed Plaintiffs’ and Class members’ banking data from the secure

19   banking environment, selling or transferring it to the Participating Apps and storing it for Plaid’s

20   own use. Plaid thereby (1) destroyed the valuable indemnification rights Plaintiffs and Class
21   members had against loss when that data was in the banking environment; and (2) removed

22   valuable additional protections (including regulatory protections) Plaintiffs and Class members

23   had when that data was in the banking environment.

24           b.     Plaid misappropriated Plaintiffs’ and Class members’ property in the form of their

25   exclusive records of their banking activities, sold it, and stored and used it for its own purposes.

26           269.   As a result of Plaid’s violations of the UCL, Plaintiffs and Class members are
27   entitled to restitution, disgorgement by Plaid of the wrongfully-obtained private data obtained

28   from their financial accounts, including without limitation a return of that data to Plaintiffs and
                                                                               COMPLAINT FOR DAMAGES AND
                                                     - 78 -              DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 81 of 83



 1   Class members and the Plaintiffs’ and Class members’ financial institutions with corresponding

 2   protections and security, and injunctive relief as prayed for below.

 3             270.   Section 17203 of the UCL authorizes a court to issue injunctive relief “as may be

 4   necessary to prevent the use or employment by any person of any practice which constitutes

 5   unfair competition.” Plaintiffs and Class members seek injunctive relief as prayed for below.

 6                                          PRAYER FOR RELIEF

 7             WHEREFORE, Plaintiffs request that judgment be entered against Plaid and that the

 8   Court grant the following:

 9             A.     An order determining that this action may be maintained as a class action under

10   Rule 23 of the Federal Rules of Civil Procedure, that Plaintiffs are Class Representatives, that

11   Plaintiffs’ attorneys shall be appointed as Class Counsel pursuant to Rule 23(g) of the Federal

12   Rules of Civil Procedure, and that Class notice be promptly issued;

13             B.     Judgment against Plaid for Plaintiffs’ and Class members’ asserted claims for

14   relief;

15             C.     Appropriate declaratory relief against Plaid;

16             D.     Equitable and injunctive relief requiring Plaid to: (1) destroy the data it has

17   unlawfully collected; (2) plainly and conspicuously disclose, on the first screen of its Plaid Link

18   software, if and when presented to consumers, (a) that Plaid is a third-party data aggregator

19   providing connection services to consumers’ financial institutions for the purpose of collecting

20   private data from their financial institutions, (b) that it is not necessary for consumers to connect
21   to their banks using Plaid; and (c) that using Plaid’s services will eliminate consumers’

22   indemnification rights provided by financial institutions; (3) obtain, before it connects with a

23   consumer’s financial account, affirmative permission from the consumer for each action Plaid

24   takes in connection with the account, including accessing, copying, selling, storing, and using

25   data; (4) before it connects with a consumer’s financial account, require the consumer to review

26   the full text of Plaid’s privacy policy, acknowledge all of the terms and conditions by checking
27   boxes to indicate their consent to those provisions, and acknowledge receipt and approval of the

28   notice; (5) obtain a consumer’s affirmative consent each time Plaid accesses that consumer’s
                                                                                COMPLAINT FOR DAMAGES AND
                                                       - 79 -             DECLARATORY AND EQUITABLE RELIEF
       Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 82 of 83



 1   financial account and financial data; and (6) notify consumers of Plaid’s actions to remedy its

 2   unlawful conduct alleged herein, and steps consumers can take to prevent future and additional

 3   privacy invasions by Plaid and other actors to whom Plaid has sold or otherwise delivered their

 4   personal information;

 5           E.     Equitable and injunctive relief enjoining Plaid from: (1) representing that any

 6   solicitation, request, or action by Plaid is being done by a financial institution; (2) retaining any

 7   copies, electronic or otherwise, of any identifying information obtained through the phishing

 8   scheme alleged herein; and (3) engaging in any unlawful activities alleged herein;

 9           F.     An order awarding Plaintiffs and the Class members actual and/or statutory and/or

10   special and/or incidental damages as well as restitution;

11           G.     An order requiring Plaid to pay punitive damages, dignitary damages, and

12   exemplary damages;

13           H.     An order requiring Plaid to pay pre-judgment and post-judgment interest;

14           I.     Reasonable attorney’s fees and costs reasonably incurred; and

15           J.     Any and all other and further relief to which Plaintiffs and the Class may be

16   entitled.

17                                     DEMAND FOR JURY TRIAL

18           Plaintiffs hereby demand a trial by jury of all issues so triable.

19   Dated: June 29, 2020

20                                                  QUADRA & COLL, LLP
21
                                                    By: /s/ Rebecca Coll
22                                                         Rebecca Coll

23                                                  James A. Quadra (SBN 131084)
                                                    jquadra@quadracoll.com
24                                                  Rebecca Coll (SBN 184468)
                                                    rcoll@quadracoll.com
25                                                  649 Mission Street, 5th Floor
                                                    San Francisco, CA 94105
26                                                  Tel: (415) 426-3502
                                                    Fax: (415) 625-9936
27

28
                                                                                COMPLAINT FOR DAMAGES AND
                                                      - 80 -              DECLARATORY AND EQUITABLE RELIEF
     Case 4:20-cv-04344-DMR Document 1 Filed 06/29/20 Page 83 of 83



 1
                                      NUSSBAUM LAW GROUP, P.C.
 2                                    Linda P. Nussbaum (Pro Hac Vice to be Filed)
                                      lnussbaum@nussbaumpc.com
 3                                    Bart D. Cohen (Pro Hac Vice to be Filed)
                                      bcohen@nussbaumpc.com
 4                                    1211 Avenue of the Americas, 40th Floor
                                      New York, NY 10036
 5                                    Tel: (917) 438-9102
                                      Fax: (212) 753-0396
 6
                                      CRIDEN & LOVE, P.A.
 7                                    Michael E. Criden (Pro Hac Vice to be Filed)
                                      mcriden@cridenlove.com
 8                                    Lindsey Grossman (Pro Hac Vice to be Filed)
                                      lgrossman@cridenlove.com
 9                                    7301 SW 57th Court, Ste 515
                                      South Miami FL 33143
10                                    Tel: (305) 357-9000
                                      Fax: (305) 357-9050
11
                                      Attorneys for Plaintiffs and the Proposed Class
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                COMPLAINT FOR DAMAGES AND
                                       - 81 -             DECLARATORY AND EQUITABLE RELIEF
